[Representative form of Deed of Trust]



RECORD AND RETURN TO:

Charles A. Poche, Jr., Esq.

Patton Boggs LLP

2001 Ross Avenue, Suite 3000

Dallas, TX 75201



DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,
SECURITY AGREEMENT, FIXTURE FILING,
AND FINANCING STATEMENT

from

HOUSTON-STAFFORD ELECTRICAL CONTRACTORS LP
(Grantor)

to

Charles A. Poche, Jr., Trustee (Trustee) for the benefit of
BANK OF AMERICA, N.A.
as Administrative Agent for itself and certain other lenders
(Lender)

Dated: August 1, 2005



THIS SECURITY INSTRUMENT SECURES FUTURE ADVANCES.

THIS SECURITY INSTRUMENT SECURES DEBT WHICH INCLUDES
FUTURE ADVANCES BY BENEFICIARY TO GRANTOR
OR BORROWER (AS HEREIN DEFINED)

THIS SECURITY INSTRUMENT COVERS GOODS WHICH ARE OR ARE TO BECOME
FIXTURES RELATED TO THE REAL ESTATE DESCRIBED HEREIN AND IS TO BE
RECORDED IN THE DEED RECORDS AND IS ALSO TO BE INDEXED IN
THE INDEX OF FINANCING STATEMENTS OR OF FIXTURE FILINGS.
REFER TO PAGE ONE OF THIS SECURITY INSTRUMENT FOR ADDITIONAL
INFORMATION CONCERNING THE DEBTOR AND SECURED PARTY.





2500 Chandler Drive
Rowlett, Dallas County, Texas

[Representative form of Deed of Trust]

DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,
SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT

(This Document Serves as a Fixture Filing under Section 9.502 of the Texas
Uniform Commercial Code.)

Grantor's Organizational Identification Number: 10808310

THIS DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT, FIXTURE
FILING AND FINANCING STATEMENT

(this "Mortgage") is made this 1st day of August, 2005, by Grantor in favor of
Trustee for the benefit of Lender.







Definitions; Granting Clauses; Secured Indebtedness

Principal Secured. The total indebtedness secured by this Mortgage, including,
without limitation, all future amounts Lender in its discretion may loan to
Borrower, together with all interest thereon, may increase or decrease from time
to time but the maximum indebtedness outstanding at any one time shall not
exceed twice the face amount of the Promissory Note (hereinafter defined).

Definitions

.



In addition to other terms defined herein, each of the following terms shall
have the meaning assigned to it, such definitions to be applicable equally to
the singular and the plural forms of such terms and to all genders:

"Borrower": Collectively, all of the Borrowers as such term is defined in the
Loan Agreement.

"Grantor": Houston-Stafford Electrical Contractors LP, a Texas limited
partnership, and its permitted successors and assigns.

"Lender": BANK OF AMERICA, N.A., a national banking association, its successors
and permitted assigns, as collateral and administrative agent and as lender.

"Loan Agreement": That certain Loan and Security Agreement dated of even date
herewith between Borrower and Lender.

"Promissory Note": Each Note (as defined in the Loan Agreement) including, but
not limited to that certain Promissory Note in the amount of $80,000,000.00
executed by Borrower and payable to Bank of America, N.A. bearing interest as
therein provided and having a maturity date of August 1, 2008. Additionally,
each such Note provides that the principal balance evidenced thereby shall bear
interest at a floating rate of interest subject to change from time to time.

"Trustee": Charles A. Poche, Jr., Esq., of the City of Dallas, County of Collin,
or any successor or substitute appointed and designated as herein provided from
time to time acting hereunder, any one of whom may act alone.

"UCC": The Uniform Commercial Code, as amended from time to time, in effect for
the state in which the Property is located.

Any term used or defined in the UCC, as in effect from time to time, and not
defined in this Mortgage has the meaning given to the term in the UCC, as in
effect from time to time, when used in this Mortgage.

Granting Clause

. In consideration of the provisions of this Mortgage and the sum of TEN DOLLARS
($10.00) cash in hand paid and other good and valuable consideration the receipt
and sufficiency of which are acknowledged by the Grantor, Grantor does hereby
GRANT, BARGAIN, SELL, CONVEY, TRANSFER, ASSIGN and SET OVER to Trustee, IN TRUST
with the power of sale for the benefit and security of Lender, with GENERAL
WARRANTY, the following: (a) the real property described in Exhibit A which is
attached hereto and incorporated herein by reference (the "Land") together with:
(i) any and all buildings, structures, improvements, alterations or
appurtenances now or hereafter situated or to be situated on the Land
(collectively the "Improvements"); and (ii) all right, title and interest of
Grantor, now owned or hereafter acquired, in and to (1) all streets, roads,
alleys, easements, rights-of-way, licenses, rights of ingress and egress,
vehicle parking rights and public places, existing or proposed, abutting,
adjacent, used in connection with or pertaining to the Land or the Improvements;
(2) any strips or gores between the Land and abutting or adjacent properties;
(3) all options to purchase the Land or the Improvements or any portion thereof
or interest therein, and any greater estate in the Land or the Improvements; and
(4) all water and water rights, ditches and ditch rights, reservoirs and storage
rights, wells and well rights, springs and spring rights, groundwater rights
(whether decreed or undecreed, tributary, nontributary or not-nontributary),
water contracts, water allotments, water taps, shares in ditch or reservoir
companies, and all other rights of any kind or nature in or to the use of water,
which are appurtenant to, historically used on or in connection with, or located
on or under the Land, together with any and all easements, rights of way,
fixtures, personal property, contract rights, permits or decrees associated with
or used in connection with any such rights; and (5) timber, crops and mineral
interests on or pertaining to the Land (the Land, Improvements and other rights,
titles and interests referred to in this clause (a) being herein sometimes
collectively called the "Premises"); (b) all fixtures, equipment, systems,
machinery, furniture, furnishings, appliances, inventory, goods, building and
construction materials, supplies, and articles of personal property, of every
kind and character, tangible and intangible (including software embedded
therein), now owned or hereafter acquired by Grantor, which are now or hereafter
attached to or situated in, on or about the Land or the Improvements, or used in
or necessary to the complete and proper planning, development, use, occupancy or
operation thereof, or acquired (whether delivered to the Land or stored
elsewhere) for use or installation in or on the Land or the Improvements, and
all renewals and replacements of, substitutions for and additions to the
foregoing (the properties referred to in this clause (b) being herein sometimes
collectively called the "Accessories," all of which are hereby declared to be
permanent accessions to the Land); (c) all (i) plans and specifications for the
Improvements; (ii) Grantor's rights, but not liability for any breach by
Grantor, under all commitments (including any commitments for financing to pay
any of the Secured Indebtedness, as defined below), insurance policies (or
additional or supplemental coverage related thereto, including from an insurance
provider meeting the requirements of the Loan Documents or from or through any
state or federal government sponsored program or entity), Swap Transactions (as
defined in Section 1.5), contracts and agreements for the design, construction,
operation or inspection of the Improvements and other contracts and general
intangibles (including but not limited to payment intangibles, trademarks, trade
names, goodwill, software and symbols) related to the Premises or the
Accessories or the operation thereof; (iii) deposits and deposit accounts
arising from or related to any transactions related to the Premises or the
Accessories (including but not limited to Grantor's rights in tenants' security
deposits, deposits with respect to utility services to the Premises, and any
deposits, deposit accounts or reserves hereunder or under any other Loan
Documents (hereinafter defined) for taxes, insurance or otherwise), rebates or
refunds of impact fees or other taxes, assessments or charges, money, accounts
(including deposit accounts), instruments, documents, promissory notes and
chattel paper (whether tangible or electronic) arising from or by virtue of any
transactions related to the Premises or the Accessories, and any account or
deposit account from which Borrower may from time to time authorize Holder to
debit and/or credit payments due with respect to the Loan or any Swap
Transaction, all rights to the payment of money from Holder under any Swap
Transaction, and all accounts, deposit accounts and general intangibles,
including payment intangibles, described in any Swap Transaction; (iv) permits,
licenses, franchises, certificates, development rights, commitments and rights
for utilities, and other rights and privileges obtained in connection with the
Premises or the Accessories; (v)  each existing or future lease, sublease (to
the extent of Grantor's rights thereunder) or other agreement under the terms of
which any person has or acquires any right to occupy or use the Property, or any
part thereof, or interest therein, and each existing or future guaranty of
payment or performance thereunder, and all extensions, renewals, modifications
and replacements of each such lease, sublease, agreement or guaranty (each, a
"Lease" and collectively, the "Leases"), (vi) royalties, bonuses, issues,
profits, revenues and other benefits of the Premises and the Accessories;
(vii) as-extracted collateral produced from or allocated to the Land including,
without limitation, oil, gas and other hydrocarbons and other minerals and all
products processed or obtained therefrom, and the proceeds thereof; and
(viii) engineering, accounting, title, legal, and other technical or business
data concerning the Property which are in the possession of Grantor or in which
Grantor can otherwise grant a security interest; and (d) all (i) accounts and
proceeds (cash or non-cash and including payment intangibles) of or arising from
the properties, rights, titles and interests referred to above in this
Section 1.3, including but not limited to proceeds of any sale, lease or other
disposition thereof, proceeds of each policy of insurance (or additional or
supplemental coverage related thereto, including from an insurance provider
meeting the requirements of the Loan Documents or from or through any state or
federal government sponsored program or entity) relating thereto (including
premium refunds), proceeds of the taking thereof or of any rights appurtenant
thereto, including change of grade of streets, curb cuts or other rights of
access, by condemnation, eminent domain or transfer in lieu thereof for public
or quasi-public use under any law, and proceeds arising out of any damage
thereto; (ii) all letter-of-credit rights (whether or not the letter of credit
is evidenced by a writing) Grantor now has or hereafter acquires relating to the
properties, rights, titles and interests referred to in this Section 1.3;
(iii) all commercial tort claims Grantor now has or hereafter acquires relating
to the properties, rights, titles and interests referred to in this Section 1.3;
and (iv) other interests of every kind and character which Grantor now has or
hereafter acquires in, to or for the benefit of the properties, rights, titles
and interests referred to above in this Section 1.3 and all property used or
useful in connection therewith, including but not limited to rights of ingress
and egress and remainders, reversions and reversionary rights or interests; and
if the estate of Grantor in any of the property referred to above in this
Section 1.3 is a leasehold estate, this conveyance shall include, and the lien
and security interest created hereby shall encumber and extend to, all other or
additional title, estates, interests or rights which are now owned or may
hereafter be acquired by Grantor in or to the property demised under the lease
creating the leasehold estate; TO HAVE AND TO HOLD the foregoing rights,
interests and properties, and all rights, estates, powers and privileges
appurtenant thereto (herein collectively called the "Property"), unto Trustee,
and his or their successors or substitutes in this trust, and to his or their
successors and assigns, in trust, for the benefit of Lender in fee simple
forever, subject to the terms, provisions and conditions herein set forth, to
secure the obligations of Borrower under the Note and Loan Documents (as defined
in Section 1.5) and all other indebtedness and matters defined as "Secured
Indebtedness" in Section 1.5 of this Mortgage.



Security Interest

. Grantor hereby grants to Holder (as defined in Section 1.5) a security
interest in all of the Property which constitutes personal property or fixtures,
all proceeds and products thereof, and all supporting obligations ancillary to
or arising in any way in connection therewith (collectively, the "Collateral")
to secure the obligations of Borrower under the Note and Loan Documents and all
other indebtedness and matters defined as Secured Indebtedness in Section 1.5.
In addition to its rights hereunder or otherwise, Holder shall have all of the
rights of a secured party under the UCC, as in effect from time to time, or
under the UCC in force, from time to time, in any other state to the extent the
same is applicable law.



Secured Indebtedness, Note, Loan Documents, Other Obligations

. This Mortgage is made to secure and enforce the payment and performance of the
following promissory notes, obligations, indebtedness, duties and liabilities
and all renewals, extensions, supplements, increases, and modifications thereof
in whole or in part from time to time (collectively, the "Secured
Indebtedness"): (a) the Promissory Note and all other promissory notes given in
substitution therefor or in modification, supplement, increase, renewal or
extension thereof, in whole or in part (such promissory note or promissory
notes, whether one or more, as from time to time renewed, extended,
supplemented, increased or modified and all other notes given in substitution
therefor, or in modification, renewal or extension thereof, in whole or in part,
being hereinafter called the "Note", and Lender, or the subsequent holder at the
time in question of the Note or any of the Secured Indebtedness, as hereinafter
defined, being herein collectively called "Holder"); (b) all indebtedness,
liabilities, duties, covenants, promises and other obligations whether joint or
several, direct or indirect, fixed or contingent, liquidated or unliquidated,
and the cost of collection of all such amounts, owed by Grantor or Borrower to
Holder now or hereafter incurred or arising pursuant to or permitted by the
provisions of the Note, this Mortgage, or any other document now or hereafter
evidencing, governing, guaranteeing, securing or otherwise executed in
connection with the loan evidenced by the Note, including but not limited to any
loan or credit agreement, letter of credit or reimbursement agreement, tri-party
financing agreement, Master Agreement relating to any Swap Transactions or other
agreement between Grantor or any other Borrower and Holder, or among Grantor or
any other Borrower, Holder and any other party or parties, pertaining to the
repayment or use of the proceeds of the loan evidenced by the Note (the Note,
this Mortgage, any Master Agreement relating to any Swap Transactions and such
other documents, as they or any of them may have been or may be from time to
time renewed, extended, supplemented, increased or modified, being herein
sometimes collectively called the "Loan Documents"); and (c) any and all sums
which Lender may reasonably expend or obligate itself to reasonably expend to
cure any breach or default of Grantor under this Mortgage, together with
interest on all such sums from the respective dates upon which Lender may
expend, or become obligated to expend, the same, at the Default Rate as
described in the Promissory Note; (d) any and all amounts which Lender may
expend or become obligated to expend in collecting the Secured Indebtedness or
the rents herein assigned, in foreclosing the lien of this Mortgage or in
exercising or attempting to exercise any right or remedy hereunder or with
respect hereto consequent upon any default of Grantor hereunder, including, but
not limited to, attorneys' fees as provided in the Promissory Note, court costs,
expenses incurred for supplemental or additional abstracts, receivers',
appraisers' and watchmen's fees and other expenses reasonably incurred to
protect and preserve the Mortgaged Property or in maintaining the priority of
this Mortgage, together with interest on all such sums from the respective dates
upon which Lender may expend, or become obligated to expend, the same to be at
the Default Rate as described in the Promissory Note; and (e) the Obligations
(as defined in the Loan Agreement). "Swap Transaction" means any agreement,
whether or not in writing, relating to any transaction that is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap or option, bond, note or bill option, interest rate option,
forward foreign exchange transaction, cap, collar or floor transaction, currency
swap, cross-currency rate swap, swap option currency option or any other,
similar transaction (including any option to enter into any of the foregoing) or
any combination of the foregoing, and, unless the context otherwise clearly
requires, any form of master agreement (the "Master Agreement") published by the
International Swaps and Derivatives Association, Inc., or any other master
agreement, entered into between Holder (or its affiliates) and Grantor or any
other Borrower (or its affiliates), together with any related schedules, as
amended, supplemented, superseded or replaced from time to time, relating to or
governing any or all of the foregoing.





Representations, Warranties and Covenants

Grantor represents, warrants, and covenants as follows:

Payment and Performance

. Grantor will make due and punctual payment of the Secured Indebtedness.
Grantor will timely and properly perform and comply with all of the covenants,
agreements, and conditions imposed upon it by this Mortgage and the other Loan
Documents and will not permit a default to occur hereunder or thereunder. Time
shall be of the essence in this Mortgage.



Title and Permitted Encumbrances

. Grantor has, in Grantor's own right, and Grantor covenants to maintain,
lawful, good and indefeasible title to the Property, is lawfully seized and
possessed of the Property and every part thereof, and has the right to convey
the same, free and clear of all liens, charges, claims, security interests, and
encumbrances except for (i) items set forth on
Exhibit B
attached hereto and made a part hereof, (ii) the liens and security interests
evidenced by this Mortgage, (iii) statutory liens for real estate taxes and
assessments on the Property which are not yet delinquent, and (iv) other liens
and security interests (if any) in favor of Lender, (the matters described in
the foregoing
clauses (i), (ii), (iii), and (iv)
being herein called the "
Permitted Encumbrances
"). Grantor, and Grantor's successors and assigns, will warrant generally and
forever defend title to the Property, subject as aforesaid, to Trustee and his
successors or substitutes and assigns, against the claims and demands of all
persons claiming or to claim the same or any part thereof. Grantor will
punctually pay, perform, observe and keep all covenants, obligations and
conditions in or pursuant to any Permitted Encumbrance and will not modify or
permit modification of any Permitted Encumbrance without the prior written
consent of Holder. Inclusion of any matter as a Permitted Encumbrance does not
constitute approval or waiver by Holder of any existing or future violation or
other breach thereof by Grantor, by the Property or otherwise. No part of the
Property constitutes all or any part of the principal residence of Grantor if
Grantor is an individual. If any right or interest of Holder in the Property or
any part thereof shall be endangered or questioned or shall be attacked directly
or indirectly, Holder and Trustee, or either of them (whether or not named as
parties to legal proceedings with respect thereto), are hereby authorized and
empowered to take such steps as in their discretion may be proper for the
defense of any such legal proceedings or the protection of such right or
interest of Holder, including but not limited to the employment of independent
counsel, the prosecution or defense of litigation, and the compromise or
discharge of adverse claims. All expenditures so made of every kind and
character shall be a demand obligation (which obligation Grantor hereby promises
to pay) owing by Grantor to Holder or Trustee (as the case may be), and the
party (Holder or Trustee, as the case may be) making such expenditures shall be
subrogated to all rights of the person receiving such payment.



Taxes and Other Impositions

. Grantor will pay, or cause to be paid, all taxes, assessments and other
charges or levies imposed upon or against or with respect to the Property or the
ownership, use, occupancy or enjoyment of any portion thereof, or any utility
service thereto, as the same become due and payable, including but not limited
to all real estate taxes assessed against the Property or any part thereof, and
shall deliver promptly to Holder such evidence of the payment thereof as Holder
may require, except and only to the extent that the same are being Properly
Contested (as defined in the Loan Agreement).



Reserve for Insurance, Taxes and Assessments

. Upon request of Holder, to secure the payment and performance of the Secured
Indebtedness, but not in lieu of such payment and performance, Grantor will
deposit with Holder a sum equal to real estate taxes, assessments and charges
(which charges for the purposes of this paragraph shall include without
limitation any recurring charge which could result in a lien against the
Property) against the Property for the current year and the premiums for such
policies of insurance for the current year, all as estimated by Holder and
prorated to the end of the calendar month following the month during which
Holder's request is made, and thereafter will deposit with Holder, on each date
when an installment of principal and/or interest is due on the Note, sufficient
funds (as estimated from time to time by Holder) to permit Holder to pay at
least fifteen (15) days prior to the due date thereof, the next maturing real
estate taxes, assessments and charges and premiums for such policies of
insurance. Holder shall have the right to rely upon tax information furnished by
applicable taxing authorities in the payment of such taxes or assessments and
shall have no obligation to make any protest of any such taxes or assessments.
To the extent permitted by law, any excess over the amounts required for such
purposes shall be held by Holder for future use, applied to any Secured
Indebtedness or refunded to Grantor, at Holder's option, and any deficiency in
such funds so deposited shall be paid by Grantor to Holder within 10 days
following written notice of such deficiency. All such funds so deposited shall
bear no interest, may be commingled with the general funds of Holder and shall
be applied by Holder toward the payment of such taxes, assessments, charges and
premiums when statements therefor are presented to Holder by Grantor (which
statements shall be presented by Grantor to Holder a reasonable time before the
applicable amount is due); provided, however, that, if a Default shall have
occurred hereunder, such funds may at Holder's option be applied to the payment
of the Secured Indebtedness in the order determined by Holder in its sole
discretion, and that Holder may (but shall have no obligation) at any time, in
its discretion, apply all or any part of such funds toward the payment of any
such taxes, assessments, charges or premiums which are past due, together with
any penalties or late charges with respect thereto. Upon assignment of this
Mortgage, Holder shall have the right to assign all amounts collected and in its
possession to its assignee whereupon Holder and the Trustee shall be released
from all liability with respect thereto. Within sixty (60) days following full
repayment of the Secured Indebtedness and satisfaction of its obligations under
the Loan Agreement (other than full repayment of the Secured Indebtedness as a
consequence of a foreclosure or conveyance in lieu of foreclosure of the liens
and security interests securing the Secured Indebtedness) or at such earlier
time as Holder may elect, the balance of all amounts collected and in Holder's
possession shall be paid to Grantor and no other party shall have any right or
claim thereto. The conveyance or transfer of Grantor's interest in the Property
for any reason (including without limitation the foreclosure of a subordinate
lien or security interest or a transfer by operation of law) shall constitute an
assignment or transfer of Grantor's interest in and rights to such funds held by
Holder under this paragraph but subject to the rights of Holder hereunder.



Condemnation

. Grantor shall notify Holder immediately of any threatened or pending
proceeding for condemnation affecting the Property or arising out of damage to
the Property, and Grantor shall, at Grantor's expense, diligently prosecute any
such proceedings. Holder shall have the right (but not the obligation) to
participate in any such proceeding and to be represented by counsel of its own
choice. Holder shall be entitled to receive all sums which may be awarded or
become payable to Grantor for the condemnation of the Property, or any part
thereof, for public or quasi-public use, or by virtue of private sale in lieu
thereof, and any sums which may be awarded or become payable to Grantor for
injury or damage to the Property. Grantor shall, promptly upon request of
Holder, execute such additional assignments and other documents as may be
necessary from time to time to permit such participation and to enable Holder to
collect and receipt for any such sums. All such sums are hereby assigned to
Holder, and shall, after deduction therefrom of all reasonable expenses actually
incurred by Holder, including attorneys' fees, at Holder's option be
(i) released to Grantor, or (ii) applied (upon compliance with such terms and
conditions as may be required by Holder) to repair or restoration of the
Property so affected, or (iii) applied to the payment of the Secured
Indebtedness in such order and manner as Holder, in its sole discretion, may
elect, whether or not due. In any event the unpaid portion of the Secured
Indebtedness shall remain in full force and effect and the payment thereof shall
not be excused. Holder shall not be, under any circumstances, liable or
responsible for failure to collect or to exercise diligence in the collection of
any such sum or for failure to see to the proper application of any amount paid
over to Grantor. Holder is hereby authorized, in the name of Grantor, to execute
and deliver valid acquittances for, and to appeal from, any such award, judgment
or decree. All costs and expenses (including but not limited to attorneys' fees)
incurred by Holder in connection with any condemnation shall be a demand
obligation owing by Grantor (which Grantor hereby promises to pay) to Holder
pursuant to this Mortgage.



Compliance with Legal Requirements

. The Property and the use, operation and maintenance thereof and all activities
thereon do and shall at all times comply in all material respects with all
applicable Legal Requirements (hereinafter defined) (except to the extent any
such non-compliance with Legal Requirements could not reasonably be expected to
have a Material Adverse Effect [as defined in the Loan Agreement]). The Property
is not, and shall not be, dependent on any other property or premises or any
interest therein other than the Property to fulfill any requirement of any Legal
Requirement. Grantor shall not, by act or omission, permit any building or other
improvement not subject to the lien of this Mortgage to rely on the Property or
any interest therein to fulfill any requirement of any Legal Requirement. No
improvement upon or use of any part of the Property constitutes a nonconforming
use under any zoning law or similar law or ordinance. Grantor has obtained and
shall preserve in force all requisite zoning, utility, building, health,
environmental and operating permits from the governmental authorities having
jurisdiction over the Property.



If Grantor receives a notice or claim from any person that the Property, or any
use, activity, operation or maintenance thereof or thereon, is not in compliance
with any Legal Requirement, Grantor will promptly furnish a copy of such notice
or claim to Holder. Grantor has received no notice and has no knowledge of any
such noncompliance. As used in this Mortgage: (i) the term "Legal Requirement"
means any Law (hereinafter defined), agreement, covenant, restriction, easement
or condition (including, without limitation of the foregoing, any condition or
requirement imposed by any insurance or surety company), as any of the same now
exists or may be changed or amended or come into effect in the future; and
(ii) the term "Law" means any federal, state or local law, statute, ordinance,
code, rule, regulation, license, permit, authorization, decision, order,
injunction or decree, domestic or foreign.

Maintenance, Repair and Restoration

. Grantor will keep the Property in a good state of order, repair, operating
condition and appearance, causing all necessary repairs, renewals, replacements,
additions and improvements to be promptly made, and will not allow any of the
Property to be misused, abused or wasted or to deteriorate. Notwithstanding the
foregoing, Grantor will not, without the prior written consent of Holder,
(i) remove from the Property any fixtures or personal property covered by this
Mortgage except such as is replaced by Grantor by an article of equal
suitability and value, owned by Grantor, free and clear of any lien or security
interest (except that created by this Mortgage), or (ii) make any structural
alteration to the Property or any other alteration thereto which impairs the
value thereof. If any act or occurrence of any kind or nature (including any
condemnation or any casualty for which insurance was not obtained or obtainable)
shall result in damage to or loss or destruction of the Property, Grantor shall
give prompt notice thereof to Holder and Grantor shall promptly, at Grantor's
sole cost and expense and regardless of whether insurance or condemnation
proceeds (if any) shall be available or sufficient for the purpose, secure the
Property as necessary and commence and continue diligently to completion to
restore, repair, replace and rebuild the Property as nearly as possible to its
value, condition and character immediately prior to the damage, loss or
destruction.



No Other Liens

. Grantor will not, without the prior written consent of Holder, create, place
or permit to be created or placed, or through any act or failure to act,
acquiesce in the placing of, or allow to remain, any deed of trust, mortgage,
voluntary or involuntary lien, whether statutory, constitutional or contractual,
security interest, encumbrance or charge, or conditional sale or other title
retention document, against or covering the Property, or any part thereof, other
than the Permitted Encumbrances, regardless of whether the same are expressly or
otherwise subordinate to the lien or security interest created in this Mortgage,
and should any of the foregoing become attached hereafter in any manner to any
part of the Property without the prior written consent of Holder, Grantor will
cause the same to be promptly discharged and released. Except for Permitted
Liens (as defined in the Loan Agreement), Grantor will own all parts of the
Property and will not acquire any fixtures, equipment or other property
(including software embedded therein) forming a part of the Property pursuant to
a lease, license, security agreement or similar agreement, whereby any party has
or may obtain the right to repossess or remove same, without the prior written
consent of Holder. If Holder consents to the voluntary grant by Grantor of any
deed of trust or mortgage, lien, security interest, or other encumbrance
(hereinafter called "
Subordinate Lien
") covering any of the Property or if the foregoing prohibition is determined by
a court of competent jurisdiction to be unenforceable as to a Subordinate Lien,
any such Subordinate Lien shall contain express covenants to the effect that:
(i) the Subordinate Lien is unconditionally subordinate to this Mortgage and all
Leases (hereinafter defined); (ii) if any action (whether judicial or pursuant
to a power of sale) shall be instituted to foreclose or otherwise enforce the
Subordinate Lien, no tenant of any of the Leases (hereinafter defined) shall be
named as a party defendant, and no action shall be taken that would terminate
any occupancy or tenancy without the prior written consent of Holder;
(iii) Rents (as defined in
Section 3.1
), if collected by or for the holder of the Subordinate Lien, shall be applied
first to the payment of the Secured Indebtedness then due and expenses incurred
in the ownership, operation and maintenance of the Property in such order as
Holder may determine, prior to being applied to any indebtedness secured by the
Subordinate Lien; (iv) written notice of default under the Subordinate Lien and
written notice of the commencement of any action (whether judicial or pursuant
to a power of sale) to foreclose or otherwise enforce the Subordinate Lien or to
seek the appointment of a receiver for all or any part of the Property shall be
given to Holder with or immediately after the occurrence of any such default or
commencement; and (v) neither the holder of the Subordinate Lien, nor any
purchaser at foreclosure thereunder, nor anyone claiming by, through or under
any of them shall succeed to any of Grantor's rights hereunder without the prior
written consent of Holder.



Operation of Property

. Grantor will operate the Property in a good and workmanlike manner and in
accordance with all Legal Requirements and will pay all fees or charges of any
kind in connection therewith. Grantor will keep the Property occupied so as not
to impair the insurance carried thereon. Grantor will not use or occupy or
conduct any activity on, or allow the use or occupancy of or the conduct of any
activity on, the Property in any manner which violates any Legal Requirement or
which constitutes a public or private nuisance or which makes void, voidable or
cancelable, or increases the premium of, any insurance then in force with
respect thereto. Grantor will not initiate or permit any zoning reclassification
of the Property or seek any variance under existing zoning ordinances applicable
to the Property or use or permit the use of the Property in such a manner which
would result in such use becoming a nonconforming use under applicable zoning
ordinances or other Legal Requirement. Grantor will not impose any easement,
restrictive covenant or encumbrance upon the Property, execute or file any
subdivision plat or condominium declaration affecting the Property or consent to
the annexation of the Property to any municipality, without the prior written
consent of Holder. Grantor will not do or suffer to be done any act whereby the
value of any part of the Property may be lessened. Grantor will preserve,
protect, renew, extend and retain all material rights and privileges granted for
or applicable to the Property. Without the prior written consent of Holder,
there shall be no drilling or exploration for or extraction, removal or
production of any mineral, hydrocarbon, gas, natural element, compound or
substance (including sand and gravel) from the surface or subsurface of the Land
regardless of the depth thereof or the method of mining or extraction thereof.
Grantor will cause all debts and liabilities of any character (including without
limitation all debts and liabilities for labor, material and equipment
(including software embedded therein) and all debts and charges for utilities
servicing the Property) incurred in the construction, maintenance, operation and
development of the Property to be promptly paid.



Certain Environmental Matters

. Grantor shall comply with Environmental Law [as defined in
Section 2.1(m)(ii
)] pertaining to the Property.



Further Assurances

. Grantor will, promptly on the reasonable request of Holder, (i) correct any
defect, error or omission which may be discovered in the contents, execution or
acknowledgment of this Mortgage or any other Loan Document; (ii) execute,
acknowledge, deliver, procure and record and/or file such further documents
(including, without limitation, further deeds of trust, security agreements, and
assignments of rents or leases) and do such further acts as may be necessary or
proper to carry out the purposes of this Mortgage and the other Loan Documents,
to more fully identify and subject to the liens and security interests hereof
any property intended to be covered hereby (including specifically, but without
limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Property) or as deemed advisable by Holder to protect the
lien or the security interest hereunder against the rights or interests of third
persons; and (iii) provide such certificates, documents, reports, information,
affidavits and other instruments and do such further acts as may be necessary,
desirable or proper in the reasonable determination of Holder to enable Holder
to comply with the requirements or requests of any agency having jurisdiction
over Holder or any examiners of such agencies with respect to the indebtedness
secured hereby, Grantor or the Property. Grantor shall pay all costs connected
with any of the foregoing, which shall be a demand obligation owing by Grantor
(which Grantor hereby promises to pay) to Holder pursuant to this Mortgage.



Fees and Expenses

. Without limitation of any other provision of this Mortgage or of any other
Loan Document and to the extent not prohibited by applicable law, Grantor will
pay, and will reimburse to Holder on demand to the extent paid by Holder and/or
Trustee: (i) all appraisal fees, filing, registration and recording fees,
recordation, transfer and other taxes, brokerage fees and commissions, abstract
fees, title search or examination fees, title policy and endorsement premiums
and fees, uniform commercial code search fees, judgment and tax lien search
fees, escrow fees, attorneys' fees, architect fees, engineer fees, construction
consultant fees, environmental inspection fees, survey fees, and all other costs
and expenses of every character incurred by Grantor or Holder and/or Trustee in
connection with the preparation of the Loan Documents, the evaluation, closing
and funding of the loan evidenced by the Loan Documents, and any and all
amendments and supplements to this Mortgage, the Note or any other Loan
Documents or any approval, consent, waiver, release or other matter requested or
required hereunder or thereunder, or otherwise attributable or chargeable to
Grantor as owner of the Property; and (ii) all costs and expenses, including
attorneys' fees and expenses, incurred or expended in connection with the
exercise of any right or remedy, or the defense of any right or remedy or the
enforcement of any obligation of Grantor, hereunder or under any other Loan
Document.



Indemnification

.



Grantor will indemnify and hold harmless Holder and Trustee from and against,
and reimburse them on demand for, any and all Indemnified Matters (hereinafter
defined). For purposes of this paragraph (p), the terms "Holder" and "Trustee"
shall include Holder, and Trustee respectively, and any persons owned or
controlled by, owning or controlling, or under common control or affiliated with
Holder or Trustee respectively and the directors, officers, partners, employees,
attorneys, agents and representatives of each of them. WITHOUT LIMITATION, THE
FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF, OR ARE CLAIMED
TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE (WHETHER SOLE, COMPARATIVE OR
CONTRIBUTORY) OR STRICT LIABILITY OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PERSON.
HOWEVER, SUCH INDEMNITIES SHALL NOT APPLY TO A PARTICULAR INDEMNIFIED PERSON TO
THE EXTENT THAT THE SUBJECT OF THE INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT INDEMNIFIED PERSON. Any
amount to be paid under this paragraph (p) by Grantor to Holder and/or Trustee
shall be a demand obligation owing by Grantor (which Grantor hereby promises to
pay) to Holder and/or Trustee pursuant to this Mortgage. Upon demand by Holder,
Borrower shall diligently defend any Indemnified Matter which affects the
Property or is made or commenced against Holder, whether alone or together with
Borrower or any other person, all at Borrower's own cost and expense. Nothing in
this paragraph, elsewhere in this Mortgage or in any other Loan Document shall
limit or impair any rights or remedies of Holder and/or Trustee (including
without limitation any rights of contribution or indemnification) against
Grantor or any other person under any other provision of this Mortgage, any
other Loan Document, any other agreement or any applicable Legal Requirement.

As used herein, the term "Indemnified Matters" means any and all claims,
demands, liabilities (including strict liability), losses, damages (including
consequential damages), causes of action, judgments, penalties, fines, costs and
expenses (including without limitation, reasonable fees and expenses of
attorneys and other professional consultants and experts, and of the
investigation and defense of any claim, whether or not such claim is ultimately
defeated, and the settlement of any claim or judgment including all value paid
or given in settlement) of every kind, known or unknown, foreseeable or
unforeseeable, which may be imposed upon, asserted against or incurred or paid
by Holder and/or Trustee at any time and from time to time, whenever imposed,
asserted or incurred, because of, resulting from, in connection with, or arising
out of any transaction, act, omission, event or circumstance in any way
connected with the Property or with this Mortgage or any other Loan Document,
including but not limited to any bodily injury or death or property damage
occurring in or upon or in the vicinity of the Property through any cause
whatsoever at any time on or before the Release Date (hereinafter defined) any
act performed or omitted to be performed hereunder or under any other Loan
Document, any breach by Grantor of any representation, warranty, covenant,
agreement or condition contained in this Mortgage or in any other Loan Document,
any default as defined herein, any claim under or with respect to any
Environmental Claim (hereinafter defined). The term "Release Date" as used
herein means the earlier of the following two dates: (i) the date on which the
indebtedness and obligations secured hereby have been paid and performed in full
and this Mortgage has been released, or (ii) the date on which the lien of this
Mortgage is fully and finally foreclosed (and all applicable redemption periods
have expired), if any, or a conveyance by deed in lieu of such foreclosure is
fully and finally effective, and possession of the Property has been given to
the purchaser or grantee free of occupancy and claims to occupancy by Grantor
and Grantor's heirs, devisees, representatives, successors and assigns;
provided, that if such payment, performance, release, foreclosure or conveyance
is challenged, in bankruptcy proceedings or otherwise, the Release Date shall be
deemed not to have occurred until such challenge is rejected, dismissed or
withdrawn with prejudice. The indemnities in this paragraph (p) shall not
terminate upon the Release Date or upon the release, foreclosure or other
termination of this Mortgage but will survive the Release Date, foreclosure of
this Mortgage or conveyance in lieu of foreclosure, the repayment of the Secured
Indebtedness the termination of any and all Swap Transactions, the discharge and
release of this Mortgage and the other Loan Documents, any bankruptcy or other
debtor relief proceeding, and any other event whatsoever. "Environmental Claim"
means claims, demands, liabilities, losses, damages, causes of action,
judgments, penalties, fines, costs and expenses (including attorneys' fees)
arising from any investigative, enforcement, cleanup, removal, containment,
remedial or other private or governmental or regulatory action at any time
threatened, instituted or completed pursuant to any applicable Environmental
Requirement (hereinafter defined), against Borrower or against or with respect
to the Property or any condition, use or activity on the Property (including any
such action against Lender), and any claim at any time threatened or made by any
person against Borrower or against or with respect to the Property or any
condition, use or activity on the Property (including any such claim against
Lender), relating to damage, contribution, cost recovery, compensation, loss or
injury resulting from or in any way arising in connection with any Hazardous
Material (hereinafter defined) or any Environmental Requirement. "Environmental
Requirement" means any Environmental Law (hereinafter defined), agreement or
restriction (including, but not limited to, any condition or requirement imposed
by any insurance or surety company), as the same now exists or may be changed or
amended or come into effect in the future, which pertains to health, safety, any
Hazardous Material, or the environment, including, but not limited to, ground or
air or water or noise pollution or contamination, and underground or
above-ground tanks. "Hazardous Material" means any substance, whether solid,
liquid or gaseous; which is listed, defined or regulated as a "hazardous
substance," "hazardous waste" or "solid waste," or otherwise classified as
hazardous or toxic, in or pursuant to any Environmental Requirement; or which
is, or contains asbestos, radon, any polychlorinated biphenyl, urea formaldehyde
foam insulation, explosive or radioactive material, or motor fuel or other
petroleum hydrocarbons; or which causes or poses a threat to cause a
contamination or nuisance on the Property or any adjacent property or a hazard
to the environment or to the health or safety of persons on the Property.
"Environmental Law" means any federal, state or local law, statute, ordinance,
code, rule, regulation, license, authorization, decision, order, injunction,
decree, or rule of common law, and any judicial interpretation of any of the
foregoing, which pertains to health, safety, any Hazardous Material, or the
environment (including, but not limited to, ground or air or water or noise
pollution or contamination, and underground or above ground tanks) and shall
include, without limitation, the Solid Waste Disposal Act, 42 U.S.C. Section
6901 et seq.; the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. Section 9601 et seq. ("CERCLA"), as amended by
the Superfund Amendments and Reauthorization Act of 1986 ("SARA"); the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. Section 1251 et seq.; the Clean Air Act, 42
U.S.C. Section 7401 et seq.; the Toxic Substances Control Act, 15 U.S.C. Section
2601 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et seq.; the
Texas Water Code and the Texas Solid Waste Disposal Act and any other state or
federal environmental statutes, and all rules, regulations, orders and decrees
now or hereafter promulgated under any of the foregoing, as any of the foregoing
now exist or may be changed or amended or come into effect in the future.

Records and Financial Reports

. Grantor will keep accurate books and records in accordance with sound
accounting principles in which full, true and correct entries shall be promptly
made with respect to the Property and the operation thereof, and will permit all
such books and records, and all recorded data of any kind or nature, regardless
of the medium of recording including, without limitation, all software,
writings, plans, specifications and schematics to be inspected and copied, and
the Property to be inspected and photographed, by Holder and its representatives
during normal business hours and at any other reasonable times in accordance
with the terms of the Loan Agreement. Any inspection or audit of the Property or
the books and records, including recorded data of any kind or nature, regardless
of the medium of recording including, without limitation, software, writings,
plans, specifications and schematics of Grantor, or the procuring of documents
and financial and other information, by or on behalf of Holder shall be for
Holder's protection only, and shall not constitute any assumption of
responsibility to Grantor or anyone else with regard to the condition,
construction, maintenance or operation of the Property nor Holder's approval of
any certification given to Holder nor relieve Grantor of any of Grantor's
obligations. Holder may from time to time assign or grant participations in the
Secured Indebtedness and Grantor consents to the delivery by Holder to any
acquirer or prospective acquirer of any interest or participation in or with
respect to all or part of the Secured Indebtedness such information as Holder
now or hereafter has relating to the Property, Grantor, any party obligated for
payment of any part of the Secured Indebtedness, any tenant or guarantor under
any lease affecting any part of the Property and any agent or guarantor under
any management agreement affecting any part of the Property.



Taxes on Note or Mortgage

. Grantor will promptly pay all income, franchise and other taxes owing by
Grantor and any stamp, documentary, recordation and transfer taxes or other
taxes (unless such payment by Grantor is prohibited by law) which may be
required to be paid with respect to the Note, this Mortgage or any other
instrument evidencing or securing any of the Secured Indebtedness. In the event
of the enactment after this date of any law of any governmental entity
applicable to Holder, the Note, the Property or this Mortgage deducting from the
value of property for the purpose of taxation any lien or security interest
thereon, or imposing upon Holder the payment of the whole or any part of the
taxes or assessments or charges or liens herein required to be paid by Grantor,
or changing in any way the laws relating to the taxation of deeds of trust or
mortgages or security agreements or debts secured by deeds of trust or mortgages
or security agreements or the interest of the mortgagee or secured party in the
property covered thereby, or the manner of collection of such taxes, so as to
affect this Mortgage or the Secured Indebtedness or Holder, then, and in any
such event, Grantor, upon demand by Holder, shall pay such taxes, assessments,
charges or liens, or reimburse Holder therefor; provided, however, that if in
the opinion of counsel for Holder (i) it might be unlawful to require Grantor to
make such payment or (ii) the making of such payment might result in the
imposition of interest beyond the maximum amount permitted by law, then and in
such event, Holder may elect, by notice in writing given to Grantor, to declare
all of the Secured Indebtedness to be and become due and payable sixty (60) days
from the giving of such notice.



Statement Concerning Note or Mortgage

. Grantor shall at any time and from time to time furnish within seven (7) days
of request by Holder a written statement in such form as may be required by
Holder stating that (i) the Note, this Mortgage and the other Loan Documents
have not been released, subordinated or modified; and (ii) there are no offsets
or defenses against the enforcement of the Note, this Mortgage or any other Loan
Document. If any of the foregoing statements in
clauses (i) and (ii)
are untrue, Grantor shall, alternatively, specify the reasons therefor.



Letter-of-Credit Rights

. If Grantor is at any time a beneficiary under a letter of credit (whether or
not the letter of credit is evidenced by a writing) relating to the properties,
rights, titles and interests referred to in
Section 1.3
of this Mortgage now or hereafter issued in favor of Grantor, Grantor shall
promptly notify Holder thereof and, at the request and option of Holder, Grantor
shall, pursuant to an agreement in form and substance satisfactory to Holder,
either (i) arrange for the issuer and any confirmer of such letter of credit to
consent to an assignment to Holder of the proceeds of any drawing under the
letter of credit or (ii) arrange for Holder to become the transferee beneficiary
of the letter of credit, with Holder agreeing, in each case, that the proceeds
of any drawing under the letter of credit are to be applied as provided in
Section 5.2
of this Mortgage.



Performance by Holder on Grantor's Behalf

. Grantor agrees that, if Grantor fails to perform any act or to take any action
which under any Loan Document Grantor is required to perform or take, or to pay
any money which under any Loan Document Grantor is required to pay, and such
failure then constitutes a default hereunder or thereunder, whether or not the
Secured Indebtedness has been accelerated, Holder, in Grantor's name or its own
name, may, but shall not be obligated to, perform or cause to be performed such
act or take such action or pay such money, and any expenses so incurred by
Holder and any money so paid by Holder shall be a demand obligation owing by
Grantor to Holder (which obligation Grantor hereby promises to pay), shall be a
part of the indebtedness secured hereby, and Holder, upon making such payment,
shall be subrogated to all of the rights of the person, entity or body politic
receiving such payment. Holder and its designees shall have the right to enter
upon the Property at any time and from time to time for any such purposes. No
such payment or performance by Holder shall waive or cure any default or waive
any right, remedy or recourse of Holder. Any such payment may be made by Holder
in reliance on any statement, invoice or claim without inquiry into the validity
or accuracy thereof. Each amount due and owing by Grantor to Holder pursuant to
this Mortgage shall bear interest, from the date such amount becomes due until
paid, whether before or after a sale as described in Section 5.2, at the rate
per annum provided in the Note for interest on past due principal owed on the
Note but never in excess of the maximum nonusurious amount permitted by
applicable law, which interest shall be payable to Holder on demand; and all
such amounts, together with such interest thereon, shall automatically and
without notice be a part of the indebtedness secured hereby. The amount and
nature of any expense by Holder hereunder and the time when paid shall be fully
established by the certificate of Holder or any of Holder's officers or agents.



Absence of Obligations of Holder with Respect to Property

. Notwithstanding anything in this Mortgage to the contrary, including, without
limitation, the definition of "Property" and/or the provisions of Article 3
hereof, (i) to the extent permitted by applicable law, the Property is composed
of Grantor's rights, title and interests therein but not Grantor's obligations,
duties or liabilities pertaining thereto, (ii) Holder neither assumes nor shall
have any obligations, duties or liabilities in connection with any portion of
the items described in the definition of "Property" herein, either prior to or
after obtaining title to such Property, whether by foreclosure sale, the
granting of a deed in lieu of foreclosure or otherwise, and (iii) Holder may, at
any time prior to or after the acquisition of title to any portion of the
Property as above described, advise any party in writing as to the extent of
Holder's interest therein and/or expressly disaffirm in writing any rights,
interests, obligations, duties and/or liabilities with respect to such Property
or matters related thereto. Without limiting the generality of the foregoing, it
is understood and agreed that Holder shall have no obligations, duties or
liabilities prior to or after acquisition of title to any portion of the
Property, as lessee under any lease or purchaser or seller under any contract or
option unless Holder elects otherwise by written notification.



Authorization to File Financing Statements; Power of Attorney

. Grantor hereby authorizes Holder at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable law, required by Holder to establish or maintain the
validity, perfection and priority of the security interests granted in this
Mortgage. For purposes of such filings, Grantor agrees to furnish any
information requested by Holder promptly upon request by Holder. Grantor also
ratifies its authorization for Holder to have filed any like initial financing
statements, amendments thereto or continuation statements if filed prior to the
date of this Mortgage. Grantor hereby irrevocably constitutes and appoints
Holder and any officer or agent of Holder, with full power of substitution, as
its true and lawful attorneys-in-fact with full irrevocable power and authority
in the place and stead of Grantor or in Grantor's own name to execute in
Grantor's name any such documents and to otherwise carry out the purposes of
this Section 2.4, to the extent that Grantor's authorization above is not
sufficient. To the extent permitted by law, Grantor hereby ratifies all acts
said attorneys-in-fact shall lawfully do, have done in the past or cause to be
done in the future by virtue hereof. This power of attorney is a power coupled
with an interest and shall be irrevocable.





Assignment of Rents

Assignment. Grantor hereby assigns to Holder all Rents (hereinafter defined). So
long as no Default (as defined in Section 4.1) has occurred, Grantor shall have
a license (which license shall terminate automatically and without further
notice upon the occurrence of a Default), to collect, but not prior to accrual,
the Rents under the Leases and, where applicable, subleases, such Rents to be
held in trust for Holder, and to otherwise deal with all Leases as permitted by
this Mortgage. Each month, provided no Default has occurred, Grantor may retain
such Rents as were collected that month and held in trust for Holder; provided,
however, that all Rents collected by Grantor shall be applied first to the
payment of principal and interest and all other sums due and payable hereunder
and under the Loan Documents and then to the ordinary and necessary expenses of
owning and operating the Property. Thereafter, Grantor may use the balance of
the Rents collected in any manner not inconsistent with the Loan Documents. Upon
the occurrence of a default hereunder, Holder shall have the right, power and
privilege (but shall be under no duty) to demand possession of the Rents, which
demand shall to the fullest extent permitted by applicable law be sufficient
action by Holder to entitle Holder to immediate and direct payment of the Rents
(including delivery to Holder of Rents collected for the period in which the
demand occurs and for any subsequent period), for application as provided in
this Mortgage. Upon the termination of such license, all Rents shall be paid
directly to Holder and not through Grantor, all without the necessity of any
further action by Holder, including, without limitation, any action to obtain
possession of the Land, Improvements or any other portion of the Property or any
action for the appointment of a receiver. Grantor hereby authorizes and directs
the tenants under the Leases to pay Rents to Holder upon written demand by
Holder, without further consent of Grantor, without any obligation of such
tenants to determine whether a Default has in fact occurred and regardless of
whether Holder has taken possession of any portion of the Property, and the
tenants may rely upon any written statement delivered by Holder to the tenants.
Any such payments to Holder shall constitute payments to Grantor under the
Leases, and Grantor hereby irrevocably appoints Holder as its attorney-in-fact
to do all things, after a Default, which Grantor might otherwise do with respect
to the Property and the Leases thereon, including, without limitation,
(i) collecting Rents with or without suit and applying the same, less expenses
of collection, to any of the obligations secured hereby or sums due hereunder or
under the Loan Documents or to expenses of operating and maintaining the
Property (including reasonable reserves for anticipated expenses), at the option
of Holder, all in such manner as may be determined by Holder, or at the option
of Holder, holding the same as security for the payment of the Secured
Obligations, (ii) leasing, in the name of Grantor, the whole or any part of the
Property which may become vacant, and (iii) employing agents therefor and paying
such agents reasonable compensation for their services. The powers and rights
granted in this paragraph shall be in addition to the other remedies herein
provided for upon the occurrence of a Default and may be exercised independently
of or concurrently with any of said remedies. Nothing in the foregoing shall be
construed to impose any obligation upon Holder to exercise any power or right
granted in this paragraph or to assume any liability under any Lease of any part
of the Property and no liability shall attach to Holder for failure or inability
to collect any Rents under any such Lease. The assignment contained in this
Section shall become null and void upon the release of this Mortgage. As used
herein "Rents" means all of the rents, revenue, income, profits and proceeds
derived and to be derived from the Property or arising from the use or enjoyment
of any portion thereof or from any Lease, including but not limited to the
proceeds from any negotiated lease termination or buyout of such Lease,
liquidated damages following default under any such Lease, all proceeds payable
under any policy of insurance covering loss of rents resulting from
untenantability caused by damage to any part of the Property, all of Grantor's
rights to recover monetary amounts from any tenant in bankruptcy including,
without limitation, rights of recovery for use and occupancy and damage claims
arising out of Lease defaults, including rejections, under any applicable Debtor
Relief Law (hereinafter defined), together with any sums of money that may now
or at any time hereafter be or become due and payable to Grantor by virtue of
any and all royalties, overriding royalties, bonuses, delay rentals and any
other amount of any kind or character arising under any and all present and all
future oil, gas, mineral and mining leases covering the Property or any part
thereof, and all proceeds and other amounts paid or owing to Grantor under or
pursuant to any and all contracts and bonds relating to the construction or
renovation of the Property.

Covenants, Representations and Warranties Concerning Leases and Rents

. Grantor covenants, represents and warrants that: (a) Grantor has good title
to, and is the owner of the entire landlord's interest in, the Leases and Rents
hereby assigned and authority to assign them; (b) all Leases are valid and
enforceable, and in full force and effect, and are unmodified except as stated
therein; (c) neither Grantor nor any tenant in the Property is in default under
its Lease (and no event has occurred which with the passage of time or notice or
both would result in a default under its Lease) or is the subject of any
bankruptcy, insolvency or similar proceeding; (d) unless otherwise stated in a
Permitted Encumbrance, no Rents or Leases have been or will be assigned,
mortgaged, pledged or otherwise encumbered and no other person has or will
acquire any right, title or interest in such Rents or Leases; (e) no Rents have
been waived, released, discounted, set off or compromised; (f) except as stated
in the Leases, Grantor has not received any funds or deposits from any tenant
for which credit has not already been made on account of accrued Rents;
(g) Grantor shall perform all of its obligations under the Leases and enforce
the tenants' obligations under the Leases to the extent enforcement is prudent
under the circumstances; (h) Grantor will not without the prior written consent
of Holder, which consent will not be unreasonably withheld or delayed, enter
into any Lease after the date hereof, or waive, release, discount, set off,
compromise, reduce or defer any Rent, receive or collect Rents more than one (1)
month in advance, grant any rent-free period to any tenant, reduce any Lease
term or waive, release or otherwise modify any other material obligation under
any Lease, renew or extend any Lease except in accordance with a right of the
tenant thereto in such Lease, approve or consent to an assignment of a Lease or
a subletting of any part of the premises covered by a Lease, or settle or
compromise any claim against a tenant under a Lease in bankruptcy or otherwise;
(i) Grantor will not, without the prior written consent of Holder, terminate or
consent to the cancellation or surrender of any Lease having an unexpired term
of one (1) year or more; (j) Grantor will not execute any Lease except in
accordance with the Loan Documents and for actual occupancy by the tenant
thereunder; (k) Grantor shall give prompt notice to Holder, as soon as Grantor
first obtains notice, of any claim, or the commencement of any action, by any
tenant or subtenant under or with respect to a Lease regarding any claimed
damage, default, diminution of or offset against Rent, cancellation of the
Lease, or constructive eviction, excluding, however, notices of default under
residential Leases, and Grantor shall defend, at Grantor's expense, any
proceeding pertaining to any Lease, including, if Holder so requests, any such
proceeding to which Holder is a party; (l) Grantor shall as often as requested
by Holder, within ten (10) days of each request, deliver to Holder a complete
rent roll of the Property in such detail as Holder may require and financial
statements of the tenants, subtenants and guarantors under the Leases to the
extent available to Grantor, and deliver to such of the tenants and others
obligated under the Leases specified by Holder written notice of the assignment
in Section 3.1 hereof in form and content satisfactory to Holder; (m) promptly
upon request by Holder, Grantor shall deliver to Holder executed originals of
all Leases and copies of all records relating thereto; (n) there shall be no
merger of the leasehold estates created by the Leases, with the fee estate of
the Land without the prior written consent of Holder; and (o) Holder may at any
time and from time to time by specific written instrument intended for the
purpose, unilaterally subordinate the lien of this Mortgage to any Lease,
without joinder or consent of, or notice to, Grantor, any tenant or any other
person, and notice is hereby given to each tenant under a Lease of such right to
subordinate. No such subordination shall constitute a subordination to any lien
or other encumbrance, whenever arising, or improve the right of any junior
lienholder; and nothing herein shall be construed as subordinating this Mortgage
to any Lease.



Estoppel Certificates

. All Leases shall require the tenant to execute and deliver to Holder an
estoppel certificate in form and substance acceptable to Holder within fifteen
(15) days after notice from Holder.



No Liability of Holder

. Holder's acceptance of this assignment shall not be deemed to constitute
Holder a "mortgagee in possession," nor obligate Holder to appear in or defend
any proceeding relating to any Lease or to the Property, or to take any action
hereunder, expend any money, incur any expenses, or perform any obligation or
liability under any Lease, or assume any obligation for any deposit delivered to
Grantor by any tenant and not as such delivered to and accepted by Holder.
Holder shall not be liable for any injury or damage to person or property in or
about the Property, or for Holder's failure to collect or to exercise diligence
in collecting Rents, but shall be accountable only for Rents that it shall
actually receive. Neither the assignment of Leases and Rents nor enforcement of
Holder's rights regarding Leases and Rents (including collection of Rents) nor
possession of the Property by Holder nor Holder's consent to or approval of any
Lease (nor all of the same), shall render Holder liable on any obligation under
or with respect to any Lease or constitute affirmation of, or any subordination
to, any Lease, occupancy, use or option. If Holder seeks or obtains any judicial
relief regarding Rents or Leases, the same shall in no way prevent the
concurrent or subsequent employment of any other appropriate rights or remedies
nor shall same constitute an election of judicial relief for any foreclosure or
any other purpose. Holder neither has nor assumes any obligations as lessor or
landlord with respect to any Lease. The rights of Holder under this Article 3
shall be cumulative of all other rights of Holder under the Loan Documents or
otherwise.





Default

Events of Default. The occurrence of any one of the following shall be a default
under this Mortgage ("default" or "Default"):

The occurrence of an Event of Default (as defined in the Loan Agreement) under
the Loan Agreement.

Transfer of the Property

. To the extent not prohibited by applicable law, the occurrence of any sale,
lease, conveyance, assignment, pledge, encumbrance, or transfer of all or any
part of the Property or any interest therein, voluntarily or involuntarily,
whether by operation of law or otherwise, except: (i) sales or transfers of
items of the Accessories which have become obsolete or worn beyond practical use
and which have been replaced by adequate substitutes, owned by Grantor, having a
value equal to or greater than the replaced items when new; and (ii) the grant,
in the ordinary course of business, of a leasehold interest in a part of the
Improvements to a tenant for occupancy, not containing a right or option to
purchase and not in contravention of any provision of this Mortgage or of any
other Loan Document. Holder may, in its sole discretion, waive a default under
this paragraph, but it shall have no obligation to do so, and any waiver may be
conditioned upon such one or more of the following (if any) which Holder may
require: the grantee's integrity, reputation, character, creditworthiness and
management ability being satisfactory to Holder in its sole judgment and grantee
executing, prior to such sale or transfer, a written assumption agreement
containing such terms as Holder may require, a principal paydown on the Note, an
increase in the rate of interest payable under the Note, a transfer fee, a
modification of the term of the Note, and any other modification of the Loan
Documents which Holder may require. NOTICE - THE DEBT SECURED HEREBY IS SUBJECT
TO CALL IN FULL AND ANY AND ALL SWAP TRANSACTIONS ARE SUBJECT TO TERMINATION, OR
THE TERMS THEREOF BEING MODIFIED IN THE EVENT OF SALE OR CONVEYANCE OF THE
PROPERTY CONVEYED.



Grant of Easement, Etc.

Without the prior written consent of Holder, Grantor grants any easement or
dedication, files any plat, condominium declaration, or restriction, or
otherwise encumbers the Property, or seeks or permits any zoning
reclassification or variance, unless such action is expressly permitted by the
Loan Documents or does not affect the Property.



Abandonment

. The owner of the Property abandons any of the Property.



Default Under Other Lien

. A default or event of default occurs under any lien, security interest or
assignment covering the Property or any part thereof (whether or not Holder has
consented, and without hereby implying Holder's consent, to any such lien,
security interest or assignment not created hereunder), or the holder of any
such lien, security interest or assignment declares a default or institutes
foreclosure or other proceedings for the enforcement of its remedies thereunder.



Destruction

. The Property is so demolished, destroyed or damaged that, in the reasonable
opinion of Holder, it cannot be restored or rebuilt with available funds to a
profitable condition within a reasonable period of time and in any event, prior
to the final maturity date of the Note.



Condemnation

. (i) Any governmental authority shall require, or commence any proceeding for,
the demolition of any building or structure comprising a part of the Premises,
or (ii) there is commenced any proceeding to condemn or otherwise take pursuant
to the power of eminent domain, or a contract for sale or a conveyance in lieu
of such a taking is executed which provides for the transfer of, a material
portion of the Premises, including but not limited to the taking (or transfer in
lieu thereof) of any portion which would result in the blockage or substantial
impairment of access or utility service to the Improvements or which would cause
the Premises to fail to comply with any Legal Requirement.



Enforceability; Priority

. Any Loan Document shall for any reason without Holder's specific written
consent cease to be in full force and effect, or shall be declared null and void
or unenforceable in whole or in part, or the validity or enforceability thereof,
in whole or in part, shall be challenged or denied by any party thereto other
than Holder; or the liens, mortgages or security interests of Holder in any of
the Property become unenforceable in whole or in part, or cease to be of the
priority herein required, or the validity or enforceability thereof, in whole or
in part, shall be challenged or denied by Grantor or any person obligated to pay
any part of the Secured Indebtedness.



Other Indebtedness

. A default or event of default occurs under any document executed and delivered
in connection with any other indebtedness (to Lender or any other person or
entity) of Grantor, the owner of the Property, any person obligated to pay any
part of the Secured Indebtedness, or any person or entity which guarantees such
other indebtedness.



Notice and Cure

. If any provision of this Mortgage or any other Loan Document provides for
Holder to give to Grantor any notice regarding a default or incipient default,
then if Holder shall fail to give such notice to Grantor as provided, the sole
and exclusive remedy of Grantor for such failure shall be to seek appropriate
equitable relief to enforce the agreement to give such notice and to have any
acceleration of the maturity of the Note and the Secured Indebtedness postponed
or revoked and foreclosure proceedings in connection therewith delayed or
terminated pending or upon the curing of such default in the manner and during
the period of time permitted by such agreement, if any, and Grantor shall have
no right to damages or any other type of relief not herein specifically set out
against Holder, all of which damages or other relief are hereby waived by
Grantor. Nothing herein or in any other Loan Document shall operate or be
construed to add on or make cumulative any cure or grace periods specified in
any of the Loan Documents.





Remedies

Certain Remedies. If a Default shall occur, Holder may (but shall have no
obligation to) exercise any one or more of the following remedies, without
notice (unless notice is required by applicable statute):

Acceleration; Termination

. Holder may at any time and from time to time declare any or all of the Secured
Indebtedness immediately due and payable and may terminate any and all Swap
Transactions. Upon any such declaration, such Secured Indebtedness shall
thereupon be immediately due and payable, and such Swap Transactions shall
immediately terminate, without presentment, demand, protest, notice of protest,
notice of acceleration or of intention to accelerate or any other notice or
declaration of any kind, all of which are hereby expressly waived by Grantor.
Without limitation of the foregoing, upon the occurrence of a default described
in
Section 11.1.10
of the Loan Agreement, all of the Secured Indebtedness shall thereupon be
immediately due and payable, without presentment, demand, protest, notice of
protest, declaration or notice of acceleration or intention to accelerate, or
any other notice, declaration or act of any kind, all of which are hereby
expressly waived by Grantor.



Enforcement of Assignment of Rents

. In addition to the rights of Holder under
Article 3
hereof, prior or subsequent to taking possession of any portion of the Property
or taking any action with respect to such possession, Holder may: (i) collect
and/or sue for the Rents in Holder's own name, give receipts and releases
therefor, and after deducting all expenses of collection, including attorneys'
fees and expenses, apply the net proceeds thereof to the Secured Indebtedness in
such manner and order as Holder may elect and/or to the operation and management
of the Property, including the payment of management, brokerage and attorney's
fees and expenses; and (ii) require Grantor to transfer all security deposits
and records thereof to Holder together with original counterparts of the Leases.



Foreclosure

. Upon the occurrence of a default, Trustee, or his successor or substitute, is
authorized and empowered and it shall be his special duty at the request of
Holder to sell the Property or any part thereof situated in the State of Texas,
at the courthouse of any county (whether or not the counties in which the
Property is located are contiguous, if the Property is located in more than one
county) in the State of Texas in which any part of the Property is situated, at
public venue to the highest bidder for cash between the hours of ten o'clock
a.m. and four o'clock p.m. on the first Tuesday in any month or at such other
place, time and date as provided by the statutes of the State of Texas then in
force governing sales of real estate under powers of sale conferred by deed of
trust, after having given notice of such sale in accordance with such statutes.
Any sale made by Trustee hereunder may be as an entirety or in such parcels as
Holder may request. To the extent permitted by applicable law, any sale may be
adjourned by announcement at the time and place appointed for such sale without
further notice except as may be required by law. The sale by Trustee of less
than the whole of the Property shall not exhaust the power of sale herein
granted, and Trustee is specifically empowered to make successive sale or sales
under such power until the whole of the Property shall be sold; and, if the
proceeds of such sale of less than the whole of the Property shall be less than
the aggregate of the Secured Indebtedness and the expense of executing this
trust as provided herein, this Deed of Trust and the lien hereof shall remain in
full force and effect as to the unsold portion of the Property just as though no
sale had been made; provided, however, that Grantor shall never have any right
to require the sale of less than the whole of the Property but Holder shall have
the right, at its sole election, to request Trustee to sell less than the whole
of the Property. Trustee may, after any request or direction by Holder, sell not
only the real property but also the Collateral and other interests which are a
part of the Property, or any part thereof, as a unit and as a part of a single
sale, or may sell any part of the Property separately from the remainder of the
Property. It shall not be necessary for Trustee to have taken possession of any
part of the Property or to have present or to exhibit at any sale any of the
Collateral. After each sale, Trustee shall make to the purchaser or purchasers
at such sale good and sufficient conveyances in the name of Grantor, conveying
the property so sold to the purchaser or purchasers with general warranty of
title of Grantor, subject to the Permitted Encumbrances (and to such leases and
other matters, if any, as Trustee may elect upon request of Holder), and shall
receive the proceeds of said sale or sales and apply the same as herein
provided. Payment of the purchase price to the Trustee shall satisfy the
obligation of purchaser at such sale therefor, and such purchaser shall not be
responsible for the application thereof. The power of sale granted herein shall
not be exhausted by any sale held hereunder by Trustee or his substitute or
successor, and such power of sale may be exercised from time to time and as many
times as Holder may deem necessary until all of the Property has been duly sold
and all Secured Indebtedness has been fully paid. In the event any sale
hereunder is not completed or is defective in the opinion of Holder, such sale
shall not exhaust the power of sale hereunder and Holder shall have the right to
cause a subsequent sale or sales to be made hereunder. Any and all statements of
fact or other recitals made in any deed or deeds or other conveyances given by
Trustee or any successor or substitute appointed hereunder as to nonpayment of
the Secured Indebtedness or as to the occurrence of any default, or as to
Holder's having declared all of said indebtedness to be due and payable, or as
to the request to sell, or as to notice of time, place and terms of sale and the
properties to be sold having been duly given, or as to the refusal, failure or
inability to act of Trustee or any substitute or successor trustee, or as to the
appointment of any substitute or successor trustee, or as to any other act or
thing having been duly done by Holder or by such Trustee, substitute or
successor, shall be taken as prima facie evidence of the truth of the facts so
stated and recited. The Trustee or his successor or substitute may appoint or
delegate any one or more persons as agent to perform any act or acts necessary
or incident to any sale held by Trustee, including the posting of notices and
the conduct of sale, but in the name and on behalf of Trustee, his successor or
substitute. If Trustee or his successor or substitute shall have given notice of
sale hereunder, any successor or substitute Trustee thereafter appointed may
complete the sale and the conveyance of the property pursuant thereto as if such
notice had been given by the successor or substitute Trustee conducting the
sale.



Uniform Commercial Code

. Without limitation of Holder's rights of enforcement with respect to the
Collateral or any part thereof in accordance with the procedures for foreclosure
of real estate, Holder may exercise its rights of enforcement with respect to
the Collateral or any part thereof under the UCC, as in effect from time to time
(or under the Uniform Commercial Code in force, from time to time, in any other
state to the extent the same is applicable law) and in conjunction with, in
addition to or in substitution for those rights and remedies: (i) Holder may
enter upon Grantor's premises to take possession of, assemble and collect the
Collateral or, to the extent and for those items of the Collateral permitted
under applicable law, to render it unusable; (ii) Holder may require Grantor to
assemble the Collateral and make it available at a place Holder designates which
is mutually convenient to allow Holder to take possession or dispose of the
Collateral; (iii) written notice mailed to Grantor as provided herein at least
ten (10) days prior to the date of public sale of the Collateral or prior to the
date after which private sale of the Collateral will be made shall constitute
reasonable notice; provided that, if Holder fails to comply with this
clause (iii)
in any respect, its liability for such failure shall be limited to the liability
(if any) imposed on it as a matter of law under the UCC, as in effect from time
to time (or under the Uniform Commercial Code, in force from time to time, in
any other state to the extent the same is applicable law); (iv) any sale made
pursuant to the provisions of this paragraph shall be deemed to have been a
public sale conducted in a commercially reasonable manner if held
contemporaneously with and upon the same notice as required for the sale of the
Property under power of sale as provided in
paragraph (c)
above in this
Section 5.1
; (v) in the event of a foreclosure sale, whether made by Trustee under the
terms hereof, or under judgment of a court, the Collateral and the other
Property may, at the option of Holder, be sold as a whole; (vi) it shall not be
necessary that Holder take possession of the Collateral or any part thereof
prior to the time that any sale pursuant to the provisions of this Section is
conducted and it shall not be necessary that the Collateral or any part thereof
be present at the location of such sale; (vii) with respect to application of
proceeds from disposition of the Collateral under
Section 5.2
hereof, the costs and expenses incident to disposition shall include the
reasonable expenses of retaking, holding, preparing for sale or lease, selling,
leasing and the like and the reasonable attorneys' fees and legal expenses
(including, without limitation, the allocated costs for in-house legal services)
incurred by Holder; (viii) any and all statements of fact or other recitals made
in any bill of sale or assignment or other instrument evidencing any foreclosure
sale hereunder as to nonpayment of the Secured Indebtedness or as to the
occurrence of any default, or as to Holder having declared all of such
indebtedness to be due and payable, or as to notice of time, place and terms of
sale and of the properties to be sold having been duly given, or as to any other
act or thing having been duly done by Holder, shall be taken as prima facie
evidence of the truth of the facts so stated and recited; (ix) Holder may
appoint or delegate any one or more persons as agent to perform any act or acts
necessary or incident to any sale held by Holder, including the sending of
notices and the conduct of the sale, but in the name and on behalf of Holder;
(x) Holder may comply with any applicable state or federal law or regulatory
requirements in connection with a disposition of the Collateral, and such
compliance will not be considered to affect adversely the commercial
reasonableness of any sale of the Collateral; (xi) Holder may sell the
Collateral without giving any warranties as to the Collateral, and specifically
disclaim all warranties including, without limitation, warranties relating to
title, possession, quiet enjoyment and the like, and all warranties of quality,
merchantability and fitness for a specific purpose, and this procedure will not
be considered to affect adversely the commercial reasonableness of any sale of
the Collateral; (xii) Grantor acknowledges that a private sale of the Collateral
may result in less proceeds than a public sale; and (xiii) Grantor acknowledges
that the Collateral may be sold at a loss to Grantor, and that, in such event,
Holder shall have no liability or responsibility to Grantor for such loss.



Lawsuits

. Holder may proceed by a suit or suits in equity or at law, whether for
collection of the indebtedness secured hereby, the specific performance of any
covenant or agreement herein contained or in aid of the execution of any power
herein granted, or for any foreclosure hereunder or for the sale of the Property
under the judgment or decree of any court or courts of competent jurisdiction.



Entry on Property

. Holder is authorized, prior or subsequent to the institution of any
foreclosure proceedings, to the fullest extent permitted by applicable law, to
enter upon the Property, or any part thereof, and to take possession of the
Property and all books and records, and all recorded data of any kind or nature,
regardless of the medium of recording including, without limitation, all
software, writings, plans, specifications and schematics relating thereto, and
to exercise without interference from Grantor any and all rights which Grantor
has with respect to the management, possession, operation, protection or
preservation of the Property. Holder shall not be deemed to have taken
possession of the Property or any part thereof except upon the exercise of its
right to do so, and then only to the extent evidenced by its demand and overt
act specifically for such purpose. All costs, expenses and liabilities of every
character incurred by Holder in managing, operating, maintaining, protecting or
preserving the Property shall constitute a demand obligation of Grantor (which
obligation Grantor hereby promises to pay) to Holder pursuant to this Mortgage.
If necessary to obtain the possession provided for above, Holder may invoke any
and all legal remedies to dispossess Grantor. In connection with any action
taken by Holder pursuant to this Section, Holder shall not be liable for any
loss sustained by Grantor resulting from any failure to let the Property or any
part thereof, or from any act or omission of Holder in managing the Property
unless such loss is caused by the willful misconduct and bad faith of Holder,
nor shall Holder be obligated to perform or discharge any obligation, duty or
liability of Grantor arising under any lease or other agreement relating to the
Property or arising under any Permitted Encumbrance or otherwise arising.
Grantor hereby assents to, ratifies and confirms any and all actions of Holder
with respect to the Property taken under this Section.



Receiver

. Holder shall as a matter of right be entitled to the immediate and continuing
right to the appointment of a receiver or receivers for all or any part of the
Property by ex parte application, without notice, the right to such notice being
expressly waived, whether such receivership be incident to a proposed sale (or
sales) of such property or otherwise, and without regard to the value of the
Property or the solvency of any person or persons liable for the payment of the
indebtedness secured hereby, and Grantor does hereby irrevocably consent to the
appointment of such receiver or receivers, waives notice of such appointment, of
any request therefor or hearing in connection therewith, and any and all
defenses to such appointment, agrees not to oppose any application therefor by
Holder, and agrees that such appointment shall in no manner impair, prejudice or
otherwise affect the rights of Holder to application of Rents as provided in
this Mortgage. Nothing herein is to be construed to deprive Holder of any other
right, remedy or privilege it may have under the law to have a receiver
appointed. Any money advanced by Holder in connection with any such receivership
shall be a demand obligation (which obligation Grantor hereby promises to pay)
owing by Grantor to Holder pursuant to this Mortgage.



Termination of Commitment to Lend

. Holder may terminate any commitment or obligation to lend or disburse funds
under any Loan Document or enter into any other credit arrangement to or for the
benefit of Grantor.



Other Rights and Remedies

. Holder may exercise any and all other rights and remedies which Holder may
have under the Loan Documents, or at law or in equity or otherwise.



Proceeds of Foreclosure

. The proceeds of any sale held by Trustee or Holder or any receiver or public
officer in foreclosure of the liens and security interests evidenced hereby
shall be applied in accordance with the requirements of applicable laws and to
the extent consistent therewith, FIRST, to the payment of all necessary costs
and expenses incident to such foreclosure sale, including but not limited to all
attorneys' fees and legal expenses, advertising costs, auctioneer's fees, costs
of title rundowns and lien searches, inspection fees, appraisal costs, fees for
professional services, environmental assessment and remediation fees, insurance
fees, costs of repairs, maintenance, inspection and testing fees, receivers and
management fees, leasing and sales commissions, advertising costs and expenses,
taxes and assessments, surveys, engineering studies and reports, engineering
fees and expenses, soils tests, space planning costs and expenses, contractors
fees, all other costs incurred by Lender to maintain, preserve and protect the
Property, all court costs and charges of every character, and a reasonable fee
(not exceeding five percent (5%) of the gross proceeds of such sale) to any
special master, or to Trustee acting under the provisions of Section 5.1(c) if
foreclosed by power of sale as provided in said paragraph, and to the payment of
the other Secured Indebtedness, including specifically without limitation the
principal, accrued interest and attorneys' fees due and unpaid on the Note and
the amounts due and unpaid and owed to Holder under this Mortgage and the
amounts due and unpaid and owed to Holder (or its affiliates) under any Swap
Transaction, the order and manner of application to the items in this clause,
all with interest as set forth in Section 2.2, FIRST to be in Holder's sole
discretion; and SECOND, the remainder, if any there shall be, shall be paid to
Grantor, or to Grantor's heirs, devisees, representatives, successors or
assigns, or such other persons (including the holder or beneficiary of any
inferior lien) as may be entitled thereto by law; provided, however, that if
Holder is uncertain which person or persons are so entitled, Holder may
interplead such remainder in any court of competent jurisdiction, and the amount
of any attorneys' fees, court costs and expenses incurred in such action shall
be a part of the Secured Indebtedness and shall be reimbursable (without
limitation) from such remainder.



Holder as Purchaser

. Holder shall have the right to become the purchaser at any sale held by
Trustee or substitute or successor or by any receiver or public officer or at
any public sale, and Holder shall have the right to credit upon the amount of
Holder's successful bid, to the extent necessary to satisfy such bid, all or any
part of the Secured Indebtedness in such manner and order as Holder may elect.



Foreclosure as to Matured Debt

. Upon the occurrence of a default, Holder shall have the right to proceed with
foreclosure (judicial or nonjudicial) of the liens and security interests
hereunder without declaring the entire Secured Indebtedness due, and in such
event any such foreclosure sale may be made subject to the unmatured part of the
Secured Indebtedness; and any such sale shall not in any manner affect the
unmatured part of the Secured Indebtedness, but as to such unmatured part this
Mortgage shall remain in full force and effect just as though no sale had been
made. The proceeds of such sale shall be applied as provided in Section 5.2
hereof except that the amount paid under clause FIRST thereof shall be only the
matured portion of the Secured Indebtedness and any proceeds of such sale in
excess of those provided for in clause FIRST (modified as provided above) shall
be applied to the prepayment (without penalty) of any other Secured Indebtedness
in such manner and order and to such extent as Holder deems advisable, and the
remainder, if any, shall be applied as provided in clause SECOND of Section 5.2
hereof. Several sales may be made hereunder without exhausting the right of sale
for any unmatured part of the Secured Indebtedness.



Remedies Cumulative

. All rights and remedies provided for herein and in any other Loan Document are
cumulative of each other and of any and all other rights and remedies existing
at law or in equity, and Trustee and Holder shall, in addition to the rights and
remedies provided herein or in any other Loan Document, be entitled to avail
themselves of all such other rights and remedies as may now or hereafter exist
at law or in equity for the collection of the Secured Indebtedness and the
enforcement of the covenants herein and the foreclosure of the liens and
security interests evidenced hereby, and the resort to any right or remedy
provided for hereunder or under any such other Loan Document or provided for by
law or in equity shall not prevent the concurrent or subsequent employment of
any other appropriate right or rights or remedy or remedies.



Discretion as to Security

. Holder may resort to any security given by this Mortgage or to any other
security now existing or hereafter given to secure the payment of the Secured
Indebtedness, in whole or in part, and in such portions and in such order as may
seem best to Holder in its sole and uncontrolled discretion, and any such action
shall not in anywise be considered as a waiver of any of the rights, benefits,
liens or security interests evidenced by this Mortgage.



Grantor's Waiver of Certain Rights

. To the full extent Grantor may do so, Grantor agrees that Grantor will not at
any time insist upon, plead, claim or take the benefit or advantage of any law
now or hereafter in force providing for any appraisement, valuation, stay,
extension, redemption, homestead, moratorium, reinstatement, marshaling or
forbearance, and Grantor, for Grantor, Grantor's heirs, devisees,
representatives, successors and assigns, and for any and all persons ever
claiming any interest in the Property, to the extent permitted by applicable
law, hereby waives and releases all rights of redemption, valuation,
appraisement, stay of execution, notice of intention to mature or declare due
the whole of the Secured Indebtedness, notice of election to mature or declare
due the whole of the Secured Indebtedness and all rights to a marshaling of
assets of Grantor, including the Property, or to a sale in inverse order of
alienation in the event of foreclosure of the liens and/or security interests
hereby created. Grantor shall not have or assert any right under any statute or
rule of law pertaining to the marshaling of assets, sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Holder under the terms of this Mortgage to a sale of the Property for the
collection of the Secured Indebtedness without any prior or different resort for
collection, or the right of Holder under the terms of this Mortgage to the
payment of the Secured Indebtedness out of the proceeds of sale of the Property
in preference to every other claimant whatsoever. Grantor waives any right or
remedy which Grantor may have or be able to assert pursuant to any provision of
any statute or rule of law pertaining to the rights and remedies of sureties. If
any law referred to in this Section and now in force, of which Grantor or
Grantor's heirs, devisees, representatives, successors or assigns or any other
persons claiming any interest in the Property might take advantage despite this
Section, shall hereafter be repealed or cease to be in force, such law shall not
thereafter be deemed to preclude the application of this Section.



Delivery of Possession After Foreclosure

. In the event there is a foreclosure sale hereunder and at the time of such
sale, Grantor or Grantor's heirs, devisees, representatives, or successors as
owners of the Property are occupying or using the Property, or any part thereof,
each and all shall immediately become the tenant of the purchaser at such sale,
which tenancy shall be a tenancy from day to day, terminable at the will of
purchaser, at a reasonable rental per day based upon the value of the property
occupied, such rental to be due daily to the purchaser; and to the extent
permitted by applicable law, the purchaser at such sale shall, notwithstanding
any language herein apparently to the contrary, have the sole option to demand
immediate possession following the sale or to permit the occupants to remain as
tenants at will. After such foreclosure, any Leases to tenants or subtenants
that are subject to this Mortgage (either by their date, their express terms, or
by agreement of the tenant or subtenant) shall, at the sole option of Holder or
any purchaser at such sale, either (i) continue in full force and effect, and
the tenant(s) or subtenant(s) thereunder will, upon request, attorn to and
acknowledge in writing to the purchaser or purchasers at such sale or sales as
landlord thereunder, or (ii) upon notice to such effect from Holder, the
Trustees or any purchaser or purchasers, terminate within thirty (30) days from
the date of sale. In the event the tenant fails to surrender possession of the
Property upon demand, the purchaser shall be entitled to institute and maintain
a summary action for possession of the Property (such as an action for forcible
detainer) in any court having jurisdiction.





Miscellaneous

Scope of Mortgage. This Mortgage is a deed of trust and mortgage of both real
and personal property, a security agreement, an assignment of rents and leases,
a financing statement and fixture filing and a collateral assignment, and also
covers proceeds and fixtures.

Effective as a Financing Statement

. This Mortgage shall be effective as a financing statement filed as a fixture
filing with respect to all fixtures included within the Property and is to be
filed for record in the real estate records of each county where any part of the
Property (including said fixtures) is situated. This Mortgage shall also be
effective as a financing statement covering as-extracted collateral (including
oil and gas) , accounts and general intangibles under the UCC, as, in effect
from time to time, and the Uniform Commercial Code, as in effect from time to
time, in any other state where the Property is situated which will be financed
at the wellhead or minehead of the wells or mines located on the Property and is
to be filed for record in the real estate records of each county where any part
of the Property is situated. This Mortgage shall also be effective as a
financing statement covering any other Property and may be filed in any other
appropriate filing or recording office. The mailing address of Grantor and
Lender are set forth at the end of this Mortgage. A carbon, photographic or
other reproduction of this Mortgage or of any financing statement relating to
this Mortgage shall be sufficient as a financing statement for any of the
purposes referred to in this Section.



Notice to Account Debtors

. In addition to the rights granted elsewhere in this Mortgage, Holder may at
any time notify the account debtors or obligors of any accounts, chattel paper,
general intangibles, negotiable instruments or other evidences of indebtedness
included in the Collateral to pay Holder directly.



Waiver by Holder

. Holder may at any time and from time to time by a specific writing intended
for the purpose: (i) waive compliance by Grantor with any covenant herein made
by Grantor to the extent and in the manner specified in such writing;
(ii) consent to Grantor's doing any act which hereunder Grantor is prohibited
from doing, or to Grantor's failing to do any act which hereunder Grantor is
required to do, to the extent and in the manner specified in such writing;
(iii) release any part of the Property or any interest therein from the lien and
security interest of this Mortgage, without the joinder of Trustee; or
(iv) release any party liable, either directly or indirectly, for the Secured
Indebtedness or for any covenant herein or in any other Loan Document, without
impairing or releasing the liability of any other party. No such act shall in
any way affect the rights or powers of Holder or Trustee hereunder except to the
extent specifically agreed to by Holder in such writing.



No Impairment of Security

. The lien, security interest and other security rights of Holder hereunder or
under any other Loan Document shall not be impaired by any indulgence,
moratorium or release granted by Holder including, but not limited to, any
renewal, extension or modification which Holder may grant with respect to any
Secured Indebtedness, or any surrender, compromise, release, renewal, extension,
exchange or substitution which Holder may grant in respect of the Property, or
any part thereof or any interest therein, or any release or indulgence granted
to any endorser, guarantor or surety of any Secured Indebtedness. The taking of
additional security by Holder shall not release or impair the lien, security
interest or other security rights of Holder hereunder or affect the liability of
Grantor or of any endorser, guarantor or surety, or improve the right of any
junior lienholder in the Property (without implying hereby Holder's consent to
any junior lien).



Acts Not Constituting Waiver by Holder

. Holder may waive any default without waiving any other prior or subsequent
default. Holder may remedy any default without waiving the default remedied.
Neither failure by Holder to exercise, nor delay by Holder in exercising, nor
discontinuance of the exercise of any right, power or remedy (including but not
limited to the right to accelerate the maturity of the Secured Indebtedness or
any part thereof) upon or after any default shall be construed as a waiver of
such default or as a waiver of the right to exercise any such right, power or
remedy at a later date. No single or partial exercise by Holder of any right,
power or remedy hereunder shall exhaust the same or shall preclude any other or
further exercise thereof, and every such right, power or remedy hereunder may be
exercised at any time and from time to time. No modification or waiver of any
provision hereof nor consent to any departure by Grantor therefrom shall in any
event be effective unless the same shall be in writing and signed by Holder and
then such waiver or consent shall be effective only in the specific instance,
for the purpose for which given and to the extent therein specified. No notice
to nor demand on Grantor in any case shall of itself entitle Grantor to any
other or further notice or demand in similar or other circumstances. Remittances
in payment of any part of the Secured Indebtedness other than in the required
amount in immediately available U.S. funds shall not, regardless of any receipt
or credit issued therefor, constitute payment until the required amount is
actually received by Holder in immediately available U.S. funds and shall be
made and accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks. Acceptance by Holder of any payment in an amount less than the amount
then due on any Secured Indebtedness shall be deemed an acceptance on account
only and shall not in any way excuse the existence of a default hereunder
notwithstanding any notation on or accompanying such partial payment to the
contrary.



Grantor's Successors

. If the ownership of the Property or any part thereof becomes vested in a
person other than Grantor, Holder may, without notice to Grantor, deal with such
successor or successors in interest with reference to this Mortgage and to the
Secured Indebtedness in the same manner as with Grantor, without in any way
vitiating or discharging Grantor's liability hereunder or for the payment of the
indebtedness or performance of the obligations secured hereby. No transfer of
the Property, no forbearance on the part of Holder, and no extension of the time
for the payment of the Secured Indebtedness given by Holder shall operate to
release, discharge, modify, change or affect, in whole or in part, the liability
of Grantor hereunder for the payment of the indebtedness or performance of the
obligations secured hereby or the liability of any other person hereunder for
the payment of the indebtedness secured hereby. Each Grantor agrees that it
shall be bound by any modification of this Mortgage or any of the other Loan
Documents made by Holder and any subsequent owner of the Property, with or
without notice to such Grantor, and no such modifications shall impair the
obligations of such Grantor under this Mortgage or any other Loan Document.
Nothing in this Section or elsewhere in this Mortgage shall be construed to
imply Holder's consent to any transfer of the Property.



Place of Payment; Forum; Waiver of Jury Trial

. All Secured Indebtedness which may be owing hereunder at any time by Grantor
shall be payable at the place designated in the Note (or if no such designation
is made, at the address of Holder indicated at the end of this Mortgage).
Grantor hereby irrevocably submits generally and unconditionally for itself and
in respect of its property to the non-exclusive jurisdiction of any State court,
or any United States federal court, sitting in the county in which the Secured
Indebtedness is payable, and to the non-exclusive jurisdiction of any State
court or any United States federal court sitting in the state in which any of
the Property is located, over any suit, action or proceeding arising out of or
relating to this Mortgage or the Secured Indebtedness. Grantor hereby
irrevocably waives, to the fullest extent permitted by law, any objection that
Grantor may now or hereafter have to the laying of venue in any such court and
any claim that any such court is an inconvenient forum. Grantor hereby agrees
and consents that, in addition to any methods of service of process provided for
under applicable law, all service of process in any such suit, action or
proceeding in any State court in which the Mortgaged Property is located, or any
United States federal court, sitting in the State in which the Secured
Indebtedness is payable may be made by certified or registered mail, return
receipt requested, directed to Grantor at its address stated at the end of this
Mortgage, or at a subsequent address of Grantor of which Holder received actual
notice from Grantor in accordance with this Mortgage, and service so made shall
be complete five (5) days after the same shall have been so mailed. Nothing
herein shall affect the right of Holder to serve process in any manner permitted
by law or limit the right of Holder to bring proceedings against Grantor in any
other court or jurisdiction. TO THE FULLEST EXTENT PERMITTED BY LAW, GRANTOR
WAIVES THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS DEED OF TRUST OR ANY OTHER LOAN
DOCUMENT.



Subrogation to Existing Liens; Vendor's/Purchase Money Lien

. To the extent that proceeds of the Note are used to pay indebtedness secured
by any outstanding lien, security interest, charge or prior encumbrance against
the Property, such proceeds have been advanced by Holder at Grantor's request,
and Holder shall be subrogated to any and all rights, security interests and
liens owned by any owner or holder of such outstanding liens, security
interests, charges or encumbrances, however remote, irrespective of whether said
liens, security interests, charges or encumbrances are released, and all of the
same are recognized as valid and subsisting and are renewed and continued and
merged herein to secure the Secured Indebtedness, but the terms and provisions
of this Mortgage shall govern and control the manner and terms of enforcement of
the liens, security interests, charges and encumbrances to which Holder is
subrogated hereunder. It is expressly understood that, in consideration of the
payment of such indebtedness by Holder, Grantor hereby waives and releases all
demands and causes of action for offsets and payments in connection with the
said indebtedness. If all or any portion of the proceeds of the loan evidenced
by the Note or of any other secured indebtedness has been advanced for the
purpose of paying the purchase price for all or a part of the Property, no
vendor's lien is waived; and Holder shall have, and is hereby granted, a
vendor's lien on the Property as cumulative additional security for the secured
indebtedness. Holder may foreclose under this Mortgage or under the vendor's
lien without waiving the other or may foreclose under both.



Application of Payments to Certain Indebtedness

. If any part of the Secured Indebtedness cannot be lawfully secured by this
Mortgage or if any part of the Property cannot be lawfully subject to the lien
and security interest hereof to the full extent of such indebtedness, then all
payments made shall be applied on said indebtedness first in discharge of that
portion thereof which is not secured by this Mortgage.



Nature of Loan; Compliance with Usury Laws

. The loan evidenced by the Note is being made solely for the purpose of
carrying on or acquiring a business or commercial enterprise. It is the intent
of Grantor and Holder and all other parties to the Loan Documents to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between Holder and Grantor (or any other party liable
with respect to any indebtedness under the Loan Documents) are hereby limited by
the provisions of this Section which shall override and control all such
agreements, whether now existing or hereafter arising. In no way, nor in any
event or contingency (including but not limited to prepayment, default, demand
for payment, or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, chargeable, or received under
this Mortgage, the Note or any other Loan Document or otherwise, exceed the
maximum lawful rate of interest permitted by the law of the State of Texas (the
"Maximum Amount"). If, from any possible construction of any document, interest
would otherwise be payable in excess of the Maximum Amount, any such
construction shall be subject to the provisions of this Section and such
document shall ipso facto be automatically reformed and the interest payable
shall be automatically reduced to the Maximum Amount, without the necessity of
execution of any amendment or new document. If Holder shall ever receive
anything of value which is characterized as interest under the law of the State
of Texas and which would apart from this provision be in excess of the Maximum
Amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Secured Indebtedness in the inverse order of its maturity and not
to the payment of interest, or refunded to Grantor or the other payor thereof if
and to the extent such amount which would have been excessive exceeds such
unpaid principal. The right to accelerate maturity of the Note or any other
Secured Indebtedness does not include the right to accelerate any interest which
has not otherwise accrued on the date of such acceleration, and Holder does not
intend to charge or receive any unearned interest in the event of acceleration.
All interest paid or agreed to be paid to Holder shall, to the extent permitted
by applicable law, be amortized, prorated, allocated and spread throughout the
full stated term (including any renewal or extension) of such indebtedness so
that the amount of interest on account of such indebtedness does not exceed the
Maximum Amount. It is the intention of Grantor and Lender that all sums charged
hereunder for the use, forbearance or detention of the indebtedness evidenced
hereby shall have been in good faith calculated to comply with the law of the
State of Texas. Therefore, Grantor acknowledges and agrees that any sum paid or
accrued for the use, forbearance or detention of the indebtedness of Grantor to
Holder in excess of the Maximum Amount shall have been paid or accrued
unintentionally or as a result of a bona fide mistake and not in violation of or
in reckless disregard of the law of the State of Texas.



Release of Mortgage

. If all of the Secured Indebtedness be paid as the same becomes due and payable
and all of the covenants, warranties, undertakings and agreements made in this
Mortgage are kept and performed, and all Swap Transactions and all other
obligations, if any, of Holder for further advances have been terminated, then,
and in that event only, all rights under this Mortgage shall terminate (except
to the extent expressly provided herein with respect to indemnifications,
representations and warranties and other rights which are to continue following
the release hereof) and the Property shall become wholly clear of the liens,
security interests, conveyances and assignments evidenced hereby, and such liens
and security interests shall be released by Holder in due form at Grantor's
cost. Without limitation, all provisions herein for indemnity of Holder or
Trustee shall survive discharge of the Secured Indebtedness, the termination of
any and all Swap Transactions and any foreclosure, release or termination of
this Mortgage.



Notices

. All notices, requests, consents, demands and other communications required or
which any party desires to give hereunder or under any other Loan Document shall
be in writing and, unless otherwise specifically provided in such other Loan
Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by nationally recognized overnight courier service, or by
registered or certified United States mail, postage prepaid, addressed to the
party to whom directed at the addresses specified in this Mortgage (unless
changed by similar notice in writing given by the particular party whose address
is to be changed) or by facsimile. Any such notice or communication shall be
deemed to have been given either at the time of personal delivery or, in the
case of courier or mail, as of the date of first attempted delivery at the
address and in the manner provided herein, or, in the case of facsimile, upon
receipt; provided that, service of a notice required in connection with a
non-judicial foreclosure, pursuant to the non-judicial foreclosure provisions of
the statute or statutes of the state in which the Property is located, shall be
considered complete when the statutory requirements for such notice are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon receipt. This Section shall not be construed in any way to affect or
impair any waiver of notice or demand provided in any Loan Document or to
require giving of notice or demand to or upon any person in any situation or for
any reason.



Invalidity of Certain Provisions

. A determination that any provision of this Mortgage is unenforceable or
invalid shall not affect the enforceability or validity of any other provision
and the determination that the application of any provision of this Mortgage to
any person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.



Gender; Titles; Construction

. Within this Mortgage, words of any gender shall be held and construed to
include any other gender, and words in the singular number shall be held and
construed to include the plural, unless the context otherwise requires. Titles
appearing at the beginning of any subdivisions hereof are for convenience only,
do not constitute any part of such subdivisions, and shall be disregarded in
construing the language contained in such subdivisions. The use of the words
"herein," "hereof," "hereunder" and other similar compounds of the word "here"
shall refer to this entire Mortgage and not to any particular Article, Section,
paragraph or provision. The term "person" and words importing persons as used in
this Mortgage shall include firms, associations, partnerships (including limited
partnerships), joint ventures, trusts, corporations, limited liability companies
and other legal entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.



Reporting Compliance

. Grantor agrees to comply with any and all reporting requirements applicable to
the transaction evidenced by the Note and secured by this Mortgage which are set
forth in any law, statute, ordinance, rule, regulation, order or determination
of any governmental authority, including but not limited to The International
Investment Survey Act of 1976, The Agricultural Foreign Investment Disclosure
Act of 1978, The Foreign Investment in Real Property Tax Act of 1980 and the Tax
Reform Act of 1984 and further agrees upon request of Holder to furnish Holder
with evidence of such compliance.



Holder's Consent

. Except where otherwise expressly provided herein, in any instance hereunder
where the approval, consent or the exercise of judgment of Holder is required or
requested, (a) the granting or denial of such approval or consent and the
exercise of such judgment shall be within the sole discretion of Holder, and
Holder shall not, for any reason or to any extent, be required to grant such
approval or consent or exercise such judgment in any particular manner,
regardless of the reasonableness of either the request or Holder's judgment, and
(b) no approval or consent of Holder shall be deemed to have been given except
by a specific writing intended for the purpose and executed by an authorized
representative of Holder.



Grantor

. Unless the context clearly indicates otherwise, as used in this Mortgage,
"Grantor" means the grantors named in Section 1.1 hereof or any of them. The
obligations of Grantor hereunder shall be joint and several. If any Grantor, or
any signatory who signs on behalf of any Grantor, is a corporation, partnership
or other legal entity, Grantor and any such signatory, and the person or persons
signing for it, represent and warrant to Holder that this instrument is
executed, acknowledged and delivered by Grantor's duly authorized
representatives. If Grantor is an individual, no power of attorney granted by
Grantor herein shall terminate on Grantor's disability.



Execution; Recording

. This Mortgage has been executed in several counterparts, all of which are
identical, and all of which counterparts together shall constitute one and the
same instrument. The date or dates reflected in the acknowledgments hereto
indicate the date or dates of actual execution of this Mortgage, but such
execution is as of the date shown on the first page hereof, and for purposes of
identification and reference the date of this Mortgage shall be deemed to be the
date reflected on the first page hereof. Grantor will cause this Mortgage and
all amendments and supplements thereto and substitutions therefor and all
financing statements and continuation statements relating thereto to be
recorded, filed, re-recorded and refiled in such manner and in such places as
Trustee or Holder shall reasonably request and will pay all such recording,
filing, re-recording and refiling taxes, fees and other charges.



Successors and Assigns

. The terms, provisions, covenants and conditions hereof shall be binding upon
Grantor, and the heirs, devisees, representatives, successors and assigns of
Grantor, and shall inure to the benefit of Trustee and Holder and shall
constitute covenants running with the Land. All references in this Mortgage to
Grantor shall be deemed to include all such heirs, devisees, representatives,
successors and assigns of Grantor.



Modification or Termination

. The Loan Documents may only be modified or terminated by a written instrument
or instruments intended for that purpose and executed by the party against which
enforcement of the modification or termination is asserted. Any alleged
modification or termination which is not so documented shall not be effective as
to any party.



No Partnership, Etc.

The relationship between Holder and Grantor is solely that of lender and
borrower. Holder has no fiduciary or other special relationship with Grantor.
Nothing contained in the Loan Documents is intended to create any partnership,
joint venture, association or special relationship between Grantor and Holder or
in any way make Holder a co-principal with Grantor with reference to the
Property. All agreed contractual duties between or among Holder, Trustee and
Grantor are set forth herein and in the other Loan Documents and any additional
implied covenants or duties are hereby disclaimed. Any inferences to the
contrary of any of the foregoing are hereby expressly negated.



Applicable Law and Venue

. THIS MORTGAGE SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE
STATE OF TEXAS FROM TIME TO TIME IN EFFECT (OTHER THAN THE RULES GOVERNING
CONFLICTS OF LAWS), EXCEPT TO THE EXTENT (I) OF PROCEDURAL AND SUBSTANTIVE
MATTERS RELATING ONLY TO THE CREATION, PERFECTION, VALIDITY, FORECLOSURE AND
ENFORCEMENT OF RIGHTS, LIENS, SECURITY INTERESTS AND REMEDIES AGAINST THE
PROPERTY, INCLUDING SPECIFICALLY, WITHOUT LIMITATION, THOSE MATTERS SET FORTH IN
SECTION 35.51(F) OF THE TEXAS BUSINESS & COMMERCE CODE, WHICH MATTERS SHALL BE
GOVERNED BY THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED, AND (II)
THAT THE LAWS OF THE UNITED STATES OF AMERICA AND ANY RULES, REGULATIONS OR
ORDERS ISSUED OR PROMULGATED THEREUNDER, APPLICABLE TO THE AFFAIRS AND
TRANSACTIONS ENTERED INTO BY THE PARTIES, OTHERWISE PREEMPT TEXAS LAW OR THE LAW
OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IN WHICH EVENT SUCH FEDERAL LAW
SHALL CONTROL.



GRANTOR, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, HEREBY IRREVOCABLY (I)
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS IN
TEXAS AND IN THE STATE IN WHICH THE PROPERTY IS LOCATED, (II) WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT GRANTOR MAY NOW OR IN THE
FUTURE HAVE TO THE LAYING OF VENUE OF ANY LITIGATION ARISING OUT OF OR IN
CONNECTION WITH ANY LOAN DOCUMENTS BROUGHT IN DALLAS COUNTY, TEXAS, IN THE
COUNTY IN WHICH THE PROPERTY IS LOCATED, OR IN A UNITED STATES DISTRICT COURT IN
TEXAS OR IN THE STATE IN WHICH THE PROPERTY IS LOCATED, (III) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING BROUGHT IN SUCH COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM,
AND (IV) AGREES THAT ANY LEGAL PROCEEDING AGAINST ANY PARTY TO ANY LOAN DOCUMENT
ARISING OUT OF OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS MAY BE BROUGHT IN
ONE OF THE FOREGOING COURTS. GRANTOR AGREES THAT SERVICE OF PROCESS UPON IT MAY
BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AT ITS
ADDRESS SPECIFIED HEREIN. NOTHING HEREIN SHALL AFFECT THE RIGHT OF HOLDER TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF
HOLDER TO BRING ANY ACTION OR PROCEEDING AGAINST GRANTOR OR WITH RESPECT TO ANY
OF GRANTOR'S PROPERTY IN COURTS IN OTHER JURISDICTIONS. THE SCOPE OF EACH OF THE
FOREGOING WAIVERS IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. GRANTOR
ACKNOWLEDGES THAT THESE WAIVERS ARE A MATERIAL INDUCEMENT TO HOLDER'S AGREEMENT
TO ENTER INTO AGREEMENTS AND OBLIGATIONS EVIDENCED BY THE LOAN DOCUMENTS, THAT
HOLDER HAS ALREADY RELIED ON THESE WAIVERS AND WILL CONTINUE TO RELY ON EACH OF
THESE WAIVERS IN RELATED FUTURE DEALINGS. THE WAIVERS IN THIS SECTION ARE
IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THESE WAIVERS APPLY TO ANY FUTURE RENEWALS, EXTENSIONS, AMENDMENTS,
MODIFICATIONS, OR REPLACEMENTS IN RESPECT OF THE APPLICABLE LOAN DOCUMENT. IN
CONNECTION WITH ANY LITIGATION, THIS MORTGAGE MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

Entire Agreement

. The Loan Documents constitute the entire understanding and agreement between
Grantor and Holder with respect to the transactions arising in connection with
the Secured Indebtedness and supersede all prior written or oral understandings
and agreements between Grantor and Holder with respect to the matters addressed
in the Loan Documents. Grantor hereby acknowledges that, except as incorporated
in writing in the Loan Documents, there are not, and were not, and no persons
are or were authorized by Holder to make, any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
matters addressed in the Loan Documents.



Substitute Trustee

. The Trustee may resign by an instrument in writing addressed to Holder, or
Trustee may be removed at any time with or without cause by an instrument in
writing executed by Holder. In case of the death, resignation, removal, or
disqualification of Trustee, or if for any reason Holder shall deem it desirable
to appoint a substitute or successor trustee to act instead of the herein named
trustee or any substitute or successor trustee, then Holder shall have the right
and is hereby authorized and empowered to appoint a successor trustee(s), or a
substitute trustee(s), without other formality than appointment and designation
in writing executed by Holder and the authority hereby conferred shall extend to
the appointment of other successor and substitute trustees successively until
the Secured Indebtedness has been paid in full, or until the Property is fully
and finally sold hereunder. If Holder is a corporation or association and such
appointment is executed on its behalf by an officer of such corporation or
association, such appointment shall be conclusively presumed to be executed with
authority and shall be valid and sufficient without proof of any action by the
board of directors or any superior officer of the corporation or association.
Upon the making of any such appointment and designation, all of the estate and
title of Trustee in the Property shall vest in the named successor or substitute
Trustee(s) and he shall thereupon succeed to, and shall hold, possess and
execute, all the rights, powers, privileges, immunities and duties herein
conferred upon Trustee. All references herein to "Trustee" shall be deemed to
refer to Trustee (including any successor(s) or substitute(s) appointed and
designated as herein provided) from time to time acting hereunder.



No Liability of Trustee

. The Trustee shall not be liable for any error of judgment or act done by
Trustee in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever (including Trustee's negligence), except for Trustee's
gross negligence or willful misconduct. The Trustee shall have the right to rely
on any instrument, document or signature authorizing or supporting any action
taken or proposed to be taken by him hereunder, believed by him in good faith to
be genuine. All moneys received by Trustee shall, until used or applied as
herein provided, be held in trust for the purposes for which they were received,
but need not be segregated in any manner from any other moneys (except to the
extent required by law), and Trustee shall be under no liability for interest on
any moneys received by him hereunder. Grantor hereby ratifies and confirms any
and all acts which the herein named Trustee or his successor or successors,
substitute or substitutes, in this trust, shall do lawfully by virtue hereof.
Grantor will reimburse Trustee for, and save him harmless against, any and all
liability and expenses which may be incurred by him in the performance of his
duties. The foregoing indemnity shall not terminate upon discharge of the
Secured Indebtedness or foreclosure, or release or other termination, of this
Mortgage.



THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, Grantor has executed this instrument under seal as of the
date first written on page 1 hereof.



The address and federal tax identification number of Grantor are:








Lender's Mailing Address:
901 Main Street
22nd Floor
Dallas, Texas 75202

 

GRANTOR:




HOUSTON-STAFFORD ELECTRICAL CONTRACTORS LP, a Texas limited partnership

By: Houston-Stafford Management LLC,
an Arizona limited liability company,
its General Partner



By:
Name:
Title:




 

STATE OF TEXAS Section

Section

COUNTY OF DALLAS Section

This instrument was acknowledged before me on the ________ day of July, 2005 by
_______________________, the __________________ of Houston-Stafford Management
LLC, an Arizona limited liability company, the General Partner of
HOUSTON-STAFFORD ELECTRICAL CONTRACTORS LP, a Texas limited partnership, in the
capacity herein stated.

[ S E A L ]

____________________________________
Notary Public in and for the State of Texas

EXHIBIT A
LEGAL DESCRIPTION

Lot 14, Block 1 of Toler Industrial Park, an addition to the City of Rowlett,
Dallas County, Texas, according to the plat thereof recorded in Volume 78002,
Page 1935, Map Records, Dallas County, Texas.

EXHIBIT B
PERMITTED EXCEPTIONS

Twenty-five foot building setback line over the front of subject property, as
shown on the plat recorded in Volume 78002, Page 1935, Map Records, Dallas
County, Texas.

Twenty-five foot utility & drainage easement over the East of subject property,
as shown on plat recorded in Volume 78002, Page 1935, Map Records, Dallas
County, Texas.

Twenty-five foot utility & drainage easement over the South of subject property,
as shown on plat recorded in Volume 78002, Page 1935, Map Records, Dallas
County, Texas.

Five foot utility & drainage easement over the West of subject property, as
shown on plat recorded in Volume 78002, Page 1935, Map Records, Dallas County,
Texas.